

113 S1979 IS: USA Retirement Funds Act
U.S. Senate
2014-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1979IN THE SENATE OF THE UNITED STATESJanuary 30, 2014Mr. Harkin (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo provide for USA Retirement Funds, to reform the pension system, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  USA Retirement Funds Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—USA Retirement fundsSec. 101. Automatic USA Retirement Fund arrangements.Sec. 102. Establishment of USA Retirement Funds.Sec. 103. Commission on USA Retirement Funds.Sec. 104. Limitation on employer liability.Sec. 105. Enforcement and fraud prevention.TITLE II—Defined contribution plan reformsSubtitle A—Savings enhancementsSec. 201. Pooled employer plans.Sec. 202. Pooled employer and multiple employer plan reporting.Subtitle B—Participant ProtectionsSec. 211. Alternative fiduciary arrangements to protect plan participants.Sec. 212. Rollover protections.Subtitle C—Lifetime incomeSec. 221. Lifetime income disclosure.Sec. 222. Lifetime income safe harbor.Sec. 223. Default investment safe harbor clarification.Sec. 224. Administration of joint and survivor annuity requirements.TITLE III—Defined benefit system reformsSubtitle A—Defined benefit pension plan reformsSec. 301. Hybrid plans.Sec. 302. Clarification of the normal retirement age.Sec. 303. Moratorium on imposition of shutdown liability.Sec. 304. Alternative funding target attainment percentage determined without regard to reduction
			 for credit balances.Sec. 305. Method for determining changes for quarterly contributions.Sec. 306. Election to discount contributions from final due date.Sec. 307. Simplification of elections and notices.Sec. 308. Improved multiemployer plan disclosure.Subtitle B—Improvements to the pension insurance programSec. 311. Modifications of technical changes made by the Pension Protection Act of 2006 to
			 termination liability.Sec. 312. Payment of lump sum distributions in bankruptcy.Sec. 313. Trusteeship clarifications.Sec. 314. Recordkeeping for terminating plans.Sec. 315. Termination date in bankruptcy.TITLE IV—Other systemic reformsSec. 401. Plan audit quality improvement.Sec. 402. Special rules relating to treatment of qualified domestic relations orders.Sec. 403. Correction to bonding requirement.Sec. 404. Retaliation protections.IUSA Retirement funds101.Automatic USA Retirement Fund arrangements(a)Requirement To provide accessEach covered employer shall make available to each qualifying employee for the calendar year an
			 automatic USA Retirement Fund arrangement.(b)Covered employerFor purposes of this title—(1)In generalExcept as otherwise provided in this subsection and subsection (c)(2), the term covered employer means, with respect to any calendar year, an employer who does not maintain a qualifying plan or
			 arrangement for any part of such year.(2)Qualifying plan or arrangement(A)In generalThe term qualifying plan or arrangement means a plan or arrangement described in section 219(g)(5) of the Internal Revenue Code of 1986.(B)ExceptionsSuch term shall not include the following:(i)Frozen defined benefit planA defined benefit plan that had no ongoing accruals as of the first day of the preceding calendar
			 year, unless the plan failed to have accruals only because of the
			 application of section 206 of the Employee Retirement Income Security Act
			 (29 U.S.C. 1056) and section 436 of the Internal Revenue Code of 1986.(ii)Defined contribution plan without lifetime income optionsA defined contribution plan that does not provide participants with a distribution option that
			 provides lifetime income.(iii)Plans not meeting contribution requirementsA plan—(I)which consists of a cash or deferred arrangement (as defined in section 401(k) of such Code) with
			 respect to which the employer does not automatically enroll all eligible
			 employees at contribution rates at or above those specified in subsection
			 (d)(4); or(II)for which the only contributions are nonelective employer contributions and with respect to which
			 the employer’s annual contribution rate is not at or above the rates
			 specified in subsection (d)(4).(3)Exception for certain small and new employers(A)In generalThe term covered employer shall not include an  employer for a calendar year if the employer—(i)did not employ during the preceding calendar year more than 10 employees who each received at least
			 $5,000 of compensation (as defined in section 3401(a) of the Internal
			 Revenue Code of 1986) from the employer for such preceding calendar year;(ii)did not normally employ more than 10 employees on a typical business day during the preceding
			 calendar year; or(iii)was not in existence at all times during the calendar year and the preceding calendar year.(B)Operating rulesIn determining the number of employees for purposes of subparagraph (A)—(i)rules consistent with any rules applicable in determining the number of employees for purposes of
			 section 408(p)(2)(C) and section 4980B(d) of the Internal Revenue Code of
			 1986 shall apply;(ii)all members of the same family (within the meaning of section 318(a)(1) of the Internal Revenue
			 Code of 1986) shall be treated as 1 individual; and(iii)any reference to an employer shall include a reference to any predecessor employer.(4)Exception for governments and churchesThe term covered employer shall not include—(A)a government or entity described in section 414(d) of the Internal Revenue Code of 1986; or(B)a church or a convention or association of churches that is exempt from tax under section 501 of
			 such Code.(5)Aggregation ruleA person treated as a single employer under subsection (a) or (b) of section 52 of the Internal
			 Revenue Code of 1986 or subsection (m) or (o) of section 414 of such Code
			 shall be treated as a single employer.(c)Qualifying employeeFor purposes of this title—(1)In generalThe term qualifying employee means any employee who is not an excluded employee.(2)Plan sponsor's employeesIf—(A)an employer maintains one or more qualifying plans or arrangements described in section 219(g)(5)
			 of the Internal Revenue Code of 1986; and(B)the employees of a subsidiary, division, or other business unit are generally not eligible to
			 participate in any such qualifying plan or arrangement,for purposes of this section, the employer shall be treated as a covered employer with respect to
			 such employees (other than excluded employees), and such employees (other
			 than excluded employees) shall be treated as qualifying employees for the
			 calendar year.(3)Excluded employees(A)In generalThe term excluded employee means an employee who is an excludable employee and who is in a class or category that the
			 employer excludes from treatment as qualifying employees.(B)Excludable employeeThe term excludable employee means—(i)an employee described in section 410(b)(3) of the Internal Revenue Code of 1986;(ii)an employee who has not attained the age of 21 before the beginning of the calendar year;(iii)an employee who has not completed at least 3 months of service with the employer;(iv)in the case of an employer that maintains a qualifying plan or arrangement which excludes employees
			 who have not satisfied the minimum age and service requirements for
			 participation in the plan, an employee who has not satisfied such
			 requirements;(v)in the case of an employer that maintains an annuity contract (including a custodial account or
			 retirement income account) under section 403(b) of the Internal Revenue
			 Code of 1986, an employee who is permitted to be excluded from any salary
			 reduction arrangement under the contract pursuant to paragraph (12) of
			 such section 403(b);(vi)in the case of an employer that maintains an arrangement described in section 408(p) of such Code,
			 an employee who is not required to be eligible to participate in the
			 arrangement under paragraph (4) of such section 408(p); and(vii)in the case of an employer that maintains a simplified employee pension described in section 408(k)
			 of such Code, an employee who is permitted to be excluded from
			 participation under paragraph (2) of such section 408(k).(4)GuidanceThe Secretary of Labor (in this title referred to as the Secretary) shall issue regulations or other guidance to carry out this subsection, including—(A)guidelines for determining the classes or categories of employees to be covered by a USA Retirement
			 Fund;(B)guidelines requiring employers to specify the classification or categories of employees (if any)
			 who are excluded from the USA Retirement Fund; and(C)rules to prevent avoidance of the requirements of this section.(d)Automatic USA Retirement Fund arrangementFor purposes of this title—(1)In generalThe term automatic USA Retirement Fund arrangement means an arrangement of an employer (determined without regard to whether the employer is required
			 to maintain the arrangement)—(A)that covers each qualifying employee of the covered employer for the calendar year;(B)under which a qualifying employee—(i)may elect—(I)to contribute to an automatic USA Retirement Fund by having the employer deposit payroll deduction
			 amounts or make other periodic direct deposits (including electronic
			 payments) to the Fund; or(II)to have such payments paid to the employee directly in cash;(ii)is treated as having made the election under clause (i)(I) in the amount specified in paragraph (4)
			 unless the individual specifically elects not to have such contributions
			 made (or specifically elects to have such contributions made at a
			 different percentage or in a different amount); and(iii)not more than once per calendar year, may elect to modify the selection of the USA Retirement Fund
			 to which contributions are made for such year; and(C)that meets the administrative requirements of paragraph (3), including the notice requirement of
			 paragraph (3)(C).(2)Automatic re-enrollmentAn employee’s election not to contribute to a USA Retirement Fund (or to have such contributions
			 made at a different percentage or in a different amount from those
			 specified in paragraph (4)) shall expire after 2 years.  After such 2-year
			 period and absent a new election, the employee shall be treated as having
			 made the election under paragraph (1)(B)(i)(I) in the amount specified in
			 paragraph (4).(3)Administrative requirements(A)PaymentsAn employer shall make the payments elected or treated as elected under paragraph (1)(B) on or
			 before—(i)the last day of the month following the month in which the compensation otherwise would have been
			 payable to the employee in cash; or(ii)such later date as the Secretary may prescribe.(B)Termination of employee participationSubject to a requirement for reasonable notice, an employee may elect to terminate participation in
			 the arrangement at any time during a calendar year. The arrangement may
			 provide that, if an employee so terminates participation, the employee may
			 not elect to resume participation until the beginning of the next calendar
			 year.(C)Notice of election periodThe employer shall notify each employee eligible to participate for a year in a USA Retirement Fund
			 arrangement, within a reasonable period of time before the 30th day before
			 the beginning of such year (and, for the first year the employee is so
			 eligible, the 30th day before the first day such employee is so eligible),
			 of—(i)the payments that may be elected or treated as elected under paragraph (1)(B);(ii)the opportunity to make the election to terminate participation in the arrangement under
			 subparagraph
			 (B);(iii)the opportunity to make the election under paragraph (1)(B)(ii) to have contributions or purchases
			 made at a different percentage or in a different amount; and(iv)the opportunity under paragraph (1)(B)(iii) to modify the manner in which such amounts are invested
			 for such year.(D)Employees may choose usa retirement fundThe arrangement shall provide that a qualified employee may elect to have contributions made to any
			 USA Retirement Fund available to the employee.(4)Amount of contributions and paymentsThe amount specified in this paragraph is—(A)3 percent of compensation for the calendar year beginning on January 1, 2015;(B)4 percent of compensation for the calendar year beginning on January 1, 2016;(C)5 percent of compensation for the calendar year beginning on January 1, 2017; and(D)6 percent of compensation for calendar years beginning after December 31, 2017.(5)Coordination with withholdingThe Secretary of the Treasury shall modify the withholding exemption certificate under section 3402(f)
			 of the Internal Revenue Code of 1986 so that, in the case of any
			 qualifying employee covered by a USA Retirement Fund arrangement, any
			 notice and election requirements with respect to the arrangement may be
			 met through the use of an attachment to such certificate or other
			 modifications of the withholding exemption procedures.(e)Deposits to USA Retirement Funds(1)In generalExcept as provided in paragraph (2), an employer shall make all contributions on behalf of
			 employees to the USA Retirement
			 Fund specified by the employee.(2)USA retirement funds other than those selected by employeeIn the absence of an affirmative selection of a USA Retirement Fund by the employee, contributions
			 on behalf of the employee shall be made to the USA Retirement
			 Fund designated by the employer.(3)RegulationsThe Secretary may issue such regulations as are necessary to carry out this subsection.(f)Preemption of conflicting State lawsThe requirements under this section preempt any law of a State that directly or indirectly
			 prohibits or restricts the establishment or operation of an automatic USA
			 Retirement Fund arrangement.  Nothing in this section shall be construed
			 to impair or preempt any State law to the extent such State law provides a
			 remedy for the failure to make payroll deposit payments under any such
			 automatic USA Retirement Fund arrangement within the period required.102.Establishment of USA Retirement Funds(a)Qualification as a USA Retirement FundFor purposes of this title—(1)In generalThe term USA Retirement Fund means a fund for which the Secretary has determined the requirements under this title are met.(2)Request for determinationThe board of trustees of a program established for purposes of being treated as a USA Retirement
			 Fund under this section shall, prior to beginning operations, submit to
			 the Secretary (at such time and in such manner as the Secretary may
			 prescribe) a request for the Secretary to make a determination as to
			 whether the plan meets the requirements of this title for such treatment. 
			 Such request shall include copies of the written documents establishing
			 the plan and such other materials as the Secretary may request. The
			 Secretary shall make such determination within 180 days of receiving such
			 request.(3)Periodic reviewThe Secretary shall establish a process to periodically review each plan determined to be a USA
			 Retirement Fund under paragraph (1) to ensure that the plan continues to
			 meet the requirements of this title.(4)Public list of plansThe Secretary shall maintain a public list of plans determined by the Secretary to qualify as USA
			 Retirement Funds.  Such list shall be posted to a publicly available
			 Internet website.(b)Participation(1)EligibilityAn individual may participate in any USA Retirement Fund for which such individual meets the
			 eligibility requirements, individually or through an arrangement
			 established by an employer.(2)Participation in other plansAn individual who participates in a USA Retirement Fund shall not be precluded from participating
			 in a plan or arrangement described in section 219(g)(5) of the Internal
			 Revenue Code of 1986.(c)Governance(1)Assets held in trust; board of trusteesFor purposes of this title—(A)the assets of each USA Retirement Fund shall be held in trust, and(B)the Fund shall be governed by a board of trustees which shall consist of at least 3 individuals
			 who—(i)are independent of service providers to the Fund;(ii)meet the qualification requirements established under this section; and(iii)are collectively able to adequately represent the interests of active participants, retirees, and
			 contributing employers.(2)Independence requirementAn individual is not independent of Fund service providers for purposes of paragraph (1)(B)(i) if
			 such individual—(A)is an employee of any Fund service provider;(B)is a current or former officer or director of a significant Fund service provider, or is otherwise
			 affiliated with such a provider;(C)is a member of the immediate family of any person who is affiliated with a significant Fund service
			 provider;(D)derives more than 1 percent of the individual's annual income from a significant Fund service
			 provider;(E)derives more than 5 percent of the individual's annual income from any Fund service provider; or(F)fails to meet meets such other criteria as are specified by the Secretary to ensure the
			 independence of the board of directors.(3)Multiple trusteeshipsNo individual may serve on the board of trustees of more than 1 USA Retirement Fund unless the
			 Secretary receives attestation from the board of trustees of each
			 applicable USA Retirement Fund and the individual that, at the time of
			 appointment, there is no reasonably foreseeable conflict between the
			 duties of such individual to the participants in each applicable USA
			 Retirement Fund. In no case may an individual serve on the boards of
			 trustees of more than 3 USA Retirement Funds.(4)Trustee qualificationsEach trustee of a USA Retirement Fund shall attest that the trustee is knowledgeable of the
			 trustee's duties and responsibilities as a fiduciary of a USA Retirement
			 Fund. The Secretary may require by regulation such other qualifications
			 and documentation as may be necessary to ensure that trustees are suitable
			 and qualified. Such requirements may include those related to education,
			 training, and minimum competency standards.(5)Trustee selection and removal(A)In generalEach board of trustees of a USA Retirement Fund shall establish written procedures regarding the
			 appointment, removal, and replacement of trustees on the board. Such
			 procedures shall—(i)take effect after adoption by the majority of the board of trustees;(ii)be readily available to participants;(iii)provide participants with a reasonable opportunity to comment on, or participate in, the trustee
			 selection process; and(iv)provide for periodic election of trustees.(B)Removal by the secretaryThe Secretary may require removal or suspension of a trustee if the conduct of the trustee is
			 fraudulent or is causing, or can be reasonably expected to cause,
			 significant, imminent, and irreparable harm to the participants or
			 beneficiaries of a USA Retirement Fund.(C)Funds without qualified trusteesIf a board of trustees of a USA Retirement Fund has no members meeting the criteria under this
			 subsection, the Secretary shall appoint replacement trustees.(6)Trustee compensationTrustees of the Fund may be compensated at reasonable rates from the Fund, but only if such
			 compensation is paid in accordance with the written board compensation
			 policy adopted under paragraph  (7)(A)(iv).(7)Transparency and participant democracy(A)Publicly available policiesThe board of trustees of a USA Retirement Fund shall adopt and make available to participants and
			 beneficiaries of, and employers contributing to, the USA Retirement Fund—(i)a written investment policy statement;(ii)a written lifetime income policy statement;(iii)an annual performance assessment of the board of trustees, including an evaluation of weaknesses of
			 the board and a plan to address such weaknesses;(iv)a written board compensation policy that includes current compensation levels and provides a
			 reasonable opportunity for comment from participants, beneficiaries, and
			 employers; and(v)a written policy addressing conflicts of interests with respect to trustees.(B)Participant input regarding board of trustees(i)In generalThe board of trustees of a USA Retirement Fund shall establish procedures whereby a participant or
			 beneficiary of such USA Retirement Fund may—(I)petition the board of trustees to remove a trustee or service provider;(II)comment on the management and administration of the USA Retirement Fund; and(III)with respect to a USA Retirement Fund with more than $250,000,000 of assets, vote to approve or
			 disapprove the compensation of the trustees at least once every 3 years.(ii)Effect of voteIf participants and beneficiaries of a USA Retirement Fund vote to disapprove the compensation of
			 trustees under clause (i)(III)—(I)the results of such vote shall not be binding on the board of trustees; and(II)the board of trustees shall notify the Secretary of the results of such vote and provide an
			 explanation of why the compensation is reasonable or anticipated changes
			 to the compensation.(8)Liability insurance for trusteesThe trustees of each USA Retirement Fund shall have fiduciary liability insurance with a per-claim
			 limit equal to no less than the greater of—(A)5 percent of plan assets; or(B)$1,000,000.(9)Trustee duties(A)In generalThe trustees of a USA Retirement Fund shall manage the Fund with the intention of providing each
			 participant with a
			 cost-effective stream of income in retirement and reducing benefit level
			 volatility (particularly for those approaching retirement).(B)Applicability of other requirementsEach trustee of a USA Retirement Fund shall be a fiduciary subject to sections 404(a), 404(b), 405,
			 406, and 408 through 413 of the Employee Retirement Income Security Act of
			 1974 with respect to the Fund and participants and beneficiaries of the
			 Fund. Each such trustee shall be subject to the standards and remedies of
			 such sections and section 502 of such Act, as if the Fund were an employee
			 benefit plan.(d)Employer contribution limitation(1)In generalSubject to paragraph (2), employers may, in addition to contributions an employee elects (or is
			 treated as having elected) to have made,  make a contribution of up to
			 $5,000 per year to a USA
			 Retirement Fund on behalf of each employee eligible to participate in a
			 USA Retirement Fund, provided such contributions are made in a uniform
			 manner (as the same dollar amount for each such employee or the same
			 percentage of pay for each such employee) and are not intended to benefit
			 solely highly compensated employees.(2)Annual indexing of amountThe dollar amount under paragraph (1) shall be indexed annually for inflation.(e)Benefits in the form of an annuity(1)In generalA USA Retirement Fund shall pay benefits in the form of an annuity in accordance with paragraph
			 (2).  The amount of such benefits shall be dependent on the amount of
			 contributions made by the participant, the experience of the Fund, and the
			 form of distribution elected by the participant.  The amount of an annuity
			 may be adjusted to reflect the experience of the Fund as necessary to
			 protect the financial integrity of the Fund, except that annuity payments
			 for those in pay status shall not be reduced more than 5 percent per year
			 unless the Fund is faced with a significant financial hardship and the
			 Secretary has approved the reduction.(2)AnnuityA USA Retirement Fund shall pay benefits in accordance with one of the following:(A)In the case of a participant who does not die before the annuity starting date, the benefit payable
			 to such participant shall be provided in the form of a qualified joint and
			 survivor annuity (as defined in section 205(d)(1) of the Employee
			 Retirement Income Security Act of 1974 (29 U.S.C. 1055(d)(1))).(B)In the case of a participant who dies before the annuity starting date and who has a surviving
			 spouse, a qualified preretirement survivor annuity (as defined in section
			 205(d)(2) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1055(d)(2))) shall be provided to the surviving spouse of such
			 participant.(C)In lieu of a qualified joint and survivor annuity form of benefit or the qualified preretirement
			 survivor annuity form of benefit (or both), a participant may elect to
			 receive a distribution described in  subsection (f)(2) if one of the
			 following conditions are met:(i)(I)The spouse of the participant consents in writing to the election.(II)Such election designates a beneficiary (or form of benefits) which may not be changed without
			 spousal consent (or the consent of the spouse expressly permits
			 designations by the participant without any requirement of further consent
			 by the spouse).(III)The spouse’s consent acknowledges the effect of such election and is witnessed by a plan
			 representative or a notary public.(ii)It is established to the satisfaction of a Fund representative that the consent required under
			 subclause (I) cannot be obtained because there is no spouse, because the
			 spouse cannot be located, or because of such other circumstances as the
			 Secretary may by regulations prescribe.The consent of a spouse (or establishment that the consent of a spouse cannot be obtained) under
			 this subparagraph shall be effective only with respect to such spouse.(3)Commencement of benefit paymentsA participant may elect the time to start receiving benefit payments from the USA Retirement Fund,
			 except that a participant—(A)except as provided in subsection (f)(2)(B), may not elect to receive benefit payments before
			 reaching the age of 60; and(B)must begin receiving benefit payments before the age of 72.(4)NoticeEach Fund shall provide to each participant, within a reasonable period of time before the annuity
			 starting date, a written explanation substantially similar to that
			 required by section 205(c)(3) of the Employee Retirement Income Security
			 Act of 1974  (29 U.S.C. 1055(c)(3)).(5)Assignment or alienation of fund benefitsBenefits under a USA Retirement Fund shall be subject to section 206(d) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1056(d)).(f)Limits on withdrawals and transfers(1)TransfersA participant may, not more frequently than once per year, transfer such participant's benefit to
			 another USA Retirement Fund.(2)Limits on distributions(A)In generalExcept as provided in subparagraphs (B) and (C), a participant may not take a distribution other
			 than one described in subsection (e)(2).(B)Participants aged 59 and youngerA participant may before age 60 take a distribution of a portion of the participant's benefit if
			 such distribution does not to exceed $5,500 and is rolled over to a
			 qualifying plan or arrangement described in section 219(g)(5) of the
			 Internal Revenue Code	of 1986 or an individual retirement plan.(C)Participants aged 60 and olderA participant who is 60 or older but who has not entered pay status may elect one time to take a
			 distribution of the greater of $10,000 or 50 percent of the participant's 
			 benefit if the participant demonstrates to the satisfaction of the
			 trustees of the Fund that the participant has sufficient retirement income
			 apart from the Fund or is facing a substantial hardship.(g)Methods for providing annuitized benefit payments(1)In generalA USA Retirement Fund shall establish and maintain mechanisms for adequately securing the payment
			 of annuity benefits from the Fund. The Fund shall include a written
			 description of such mechanisms in the investment and lifetime income
			 policy statements required to be disclosed to participants.(2)Specific goalsThe mechanisms described in paragraph (1) shall ensure that—(A)each participant receives a stream of income for life;(B)each participant and beneficiary has an opportunity to be protected against longevity risk; and(C)volatility in benefit levels is minimized for participants and beneficiaries in pay status and
			 those approaching pay status.(3)Self-annuitization(A)In generalNotwithstanding any other provision of law, a USA retirement Fund may self-annuitize if the Fund
			 meets such requirements as the Secretary establishes as necessary to
			 protect participants and beneficiaries in consideration of the
			 recommendations of the Commission under section 103.(B)Duty to address emerging issuesThe Secretary shall, periodically and in accordance with established procedures, update the funding
			 requirements promulgated under this paragraph in response to changing
			 economic and business conditions to the extent necessary to carry out the
			 purposes of this Act, taking into consideration the recommendations of the
			 Commission.(h)Reporting and disclosure(1)Annual statementThe trustees of a USA Retirement Fund shall provide each participant in the Fund an annual
			 statement of—(A)the estimated amount of the monthly benefit which the participant or beneficiary is projected to
			 receive from the USA Retirement Fund, in the form of the default benefit
			 described in the plan in accordance with subsection (e)(2);(B)an explanation, written in a manner calculated to be understood by the average plan participant,
			 that includes interest and mortality assumptions used in calculating the
			 estimate and a statement that actual benefits may be materially different
			 from such estimate;(C)a disclosure of Fund fees and performance that is substantially similar to the disclosures required
			 of individual account plans under the Employee Retirement Income Security
			 Act of 1974;(D)any other disclosures, including projected benefit estimates, that the board of trustees of the USA
			 Retirement Fund determines appropriate; and(E)such other disclosures as may be required by the Secretary.(2)Summary plan descriptionThe trustees of a USA Retirement Fund shall provide participants a summary plan description (as
			 described in section 102 of the Employee Retirement Income Security Act
			 (29 U.S.C. 1022)) as required by section 104(b) of the Employee Retirement
			 Income Security Act (29 U.S.C. 1024(b)).(3)Annual reportsThe trustees of a USA Retirement Fund shall file with the Secretary of Labor periodic reports in
			 accordance with regulations promulgated by the Secretary.(4)Additional requirementsEach USA Retirement Fund shall be subject to sections 106 and 107 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1026, 1027).103.Commission on USA Retirement Funds(a)Recognition of private commissionThe Secretary shall—(1)recognize an independent, private commission, to be known as the Commission for USA Retirement Funds Funding (referred to in this title as the Commission), and(2)in carrying out the Secretary's duties under this title, consider the recommendations of such
			 Commission.(b)CommissionThe Commission recognized under subsection (a) shall meet the following requirements:(1)Membership(A)CompositionThe Commission shall be composed of 9 members selected by the Secretary, in consultation with the
			 Secretary of the Treasury, of whom no more than 5 may be from one
			 political party. The Secretary shall designate one member of the
			 Commission as the Chairman. No person may be appointed to the Commission
			 if, during the 2-year period preceding the date of appointment, such
			 person was a trustee of a USA Retirement Fund.(B)DateThe appointments of the members of the Commission shall be made not later than 90 days after the
			 date of enactment of this Act.(C)Period of appointment; vacanciesMembers shall be appointed for terms of 2 years and may be appointed for consecutive terms. Any
			 vacancy in the Commission shall not affect its powers, and shall be filled
			 in the same manner as the original appointment.(2)Majority voteThe Commission may act by majority vote of its members, provided that at least 7 members are
			 present.(3)Commission personnel matters(A)Compensation of membersEach member of the Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate equal to the daily equivalent of the annual rate of
			 basic pay prescribed for level IV of the Executive Schedule under section
			 5315 of title 5, United States Code, for each day (including travel time)
			 during which such member is engaged in the performance of the duties of
			 the Commission. All members of the Commission who are officers or
			 employees of the United States shall serve without compensation in
			 addition to that received for their services as officers or employees of
			 the United States.(B)Travel expensesThe members of the Commission shall be allowed travel expenses, including per diem in lieu of
			 subsistence, at rates authorized for employees of agencies under
			 subchapter I of chapter 57 of title 5, United States Code, while away from
			 their homes or regular places of business in the performance of services
			 for the Commission.(C)Staff(i)In generalThe Chairman of the Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional
			 personnel as may be necessary to enable the Commission to perform its
			 duties. The employment of an executive director shall be subject to
			 confirmation by the Commission.(ii)CompensationThe Chairman of the Commission may fix the compensation of the executive director and other
			 personnel without regard to chapter 51 and subchapter III of chapter 53 of
			 title 5, United States Code, relating to classification of positions and
			 General Schedule pay rates, except that the rate of pay for the executive
			 director and other personnel may not exceed the rate payable for level V
			 of the Executive Schedule under section 5316 of such title.(iii)Detail of government employeesAny Federal Government employee may be detailed to the Commission without reimbursement, and such
			 detail shall be without interruption or loss of civil service status or
			 privilege.(iv)Procurement of temporary and intermittent servicesThe Chairman of the Commission may procure temporary and intermittent services under section
			 3109(b) of title 5, United States Code, at rates for individuals which do
			 not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of such title.(4)Recommendations and regulations on funding and distribution requirements(A)In generalAfter taking into consideration the recommendations of the Commission and providing the public
			 notice and an opportunity for comment, the Secretary shall promulgate
			 regulations with respect to funding and distribution requirements for USA
			 Retirement Funds,
			 as necessary or appropriate in the public interest and for the protection
			 of participants and beneficiaries, including regulations described in
			 subparagraphs (B) and (C).(B)Requirements relating to annuity payments made directly by a FundThe regulations under subparagraph (A) shall provide that in the case of annuity payments made
			 directly by the Fund—(i)the maximum annuity payment for a participant or beneficiary shall be determined using the
			 mortality tables
			 and interest rates prescribed by the Secretary under subparagraph (C)
			 at the time benefits commence; and(ii)the level of benefits paid may be adjusted
			 periodically in order to reflect the mortality experience and the
			 investment experience of the Fund, but only after the Fund
			 has obtained a certification from a member of the American Academy of
			 Actuaries that the adjustment is sustainable for the remaining lifetime of
			 participants then receiving benefits, based on the mortality tables and
			 interest rates prescribed under subparagraph (C) by the Secretary for that
			 time.(C)Mortality tables and interest rates used requirementsThe regulations promulgated under subparagraph (A) shall include the following:(i)Mortality Tables(I)In generalThe Secretary shall prescribe mortality tables to be used in determining annuity payments made
			 directly by the Fund.	Such tables shall be based on the actual experience
			 of insurance companies that issue group annuities and projected trends in
			 such experience.  In prescribing such tables, the Secretary shall take
			 into account results of available independent studies of the mortality of
			 individuals receiving annuities under group annuity contracts.(II)Periodic revisions of mortality tablesThe Secretary shall make revisions, to become  effective as soon as practicable, in any mortality
			 table in
			 effect to reflect more recent actual experience of insurance companies
			 that issue group annuities and projected trends in such experience.  In
			 revising such tables, the Secretary shall take into account the results of
			 more recent available independent studies of the mortality and projected
			 trends of individuals receiving annuities under group annuity contracts.(ii)Interest RatesThe Secretary shall prescribe interest rates to be used in determining annuity payments made
			 directly by the Fund.	Such rates shall be based on the yields on
			 investment grade corporate bonds with varying maturities and that are in
			 the top 3 quality levels available.  Interest rates shall be prescribed
			 quarterly or more frequently, as determined by the Secretary.(5)Duty to address best practicesThe Commission shall prepare, and periodically update, a report that describes the best practices
			 for the governance of boards of trustees of USA Retirement Funds,
			 including board of trustee composition, appointment procedures, term
			 length, term staggering, trustee qualifications, delegation of duties, and
			 performance assessment procedures.104.Limitation on employer liabilitySection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021 et seq.) is
			 amended by adding at the end the following:(e)An employer shall not be a fiduciary with respect to the selection, management or administration of
			 a USA Retirement Fund solely because such employer makes available such
			 Fund through an automatic USA Retirement Fund arrangement. 
			 Notwithstanding the preceding sentence, employers participating in a USA
			 Retirement Fund shall be responsible for meeting the enrollment
			 requirements and transmitting contributions, as required under the USA Retirement Funds Act..105.Enforcement and fraud prevention(a)Penalty for failure To timely remit contributions to automatic USA Retirement Fund arrangements(1)In generalIf an employer is required under an automatic USA Retirement Fund arrangement to deposit amounts
			 withheld from an employee's compensation into a USA Retirement Fund but
			 fails to do so within the time prescribed under section 101(d)(3), such
			 amounts shall be treated as assets of a USA Retirement Fund.(2)Failure to provide access to payroll savings arrangements(A)General ruleA covered employer who fails to meet the requirements of section 101(a) for a calendar year shall
			 be subject to a civil money penalty of $100 per calendar year for each
			 employee to whom such failure relates.(B)ExceptionsNo civil money penalty shall be imposed under this paragraph for a failure to meet the requirements
			 under section 101(a)—(i)during a period for which the Secretary determines that the employer subject to liability for the
			 civil money penalty did not know that the failure existed and exercised
			 reasonable diligence to meet the requirements of section 101(a); or(ii)(I)the employer subject to liability for the civil money penalty exercised reasonable diligence to
			 meet the requirements of section 101(a); and(II)the employer provides the automatic USA Retirement Fund arrangement described to each employee
			 eligible to participate in the arrangement by the end of the 90-day period
			 beginning on the first date the employer knew, or exercising reasonable
			 diligence should have known, that such failure existed.(C)Waiver by the secretaryIn the case of a failure to meet the requirements of section 101(a) that is due to reasonable cause
			 and not to willful neglect, the Secretary may, in the sole discretion of
			 the Secretary, waive part or all of the civil money penalty imposed under
			 this paragraph to the extent that the payment of such civil money penalty
			 would be excessive or otherwise inequitable relative to the failure
			 involved.(D)Procedures for noticeThe Secretary may prescribe and implement procedures for obtaining confirmation that employers are
			 in compliance with subsection (a). The Secretary, in the discretion of
			 such Secretary, may prescribe that the confirmation shall be
			 obtained on an annual or less frequent basis, and may use for this purpose
			 the annual report or quarterly report for employment taxes, or such other
			 means as the Secretary may deem advisable.(b)Civil actions and enforcement(1)Administration and enforcementPart 5 of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132 et seq.)
			 shall apply to a USA Retirement Fund as if a USA Retirement Fund were an
			 employee benefit plan.(2)AmendmentSection 502(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132 et seq.) is
			 amended—(A)in paragraph (9), by striking ; or and inserting ;;(B)in paragraph (10), by striking the period at the end and inserting ; or; and(C)by adding at the end the following:(11)in the event that an employer fails to make timely contributions or payments to a USA Retirement
			 Fund established under title I of the USA Retirement Funds Act, by the Secretary, a participant, a beneficiary, or a fiduciary, to compel an employer to make
			 such contributions or payments as if such contributions or payments were
			 delinquent contributions or payments under section 515 or subsection
			 (g)(2)..(3)Non-preemption of certain State lawNothing in this section shall preempt State law insofar as State law relates to the enforcement of
			 an obligation to contribute to a USA Retirement Fund.(c)False statements(1)In generalNo person, in connection with a plan or other arrangement  that is or purports to be a USA
			 Retirement Fund, shall make a false statement or false representation of
			 fact, knowing it to be false, in connection with the marketing or sale of
			 such plan or arrangement, to any employee, any member of an employee
			 organization, any beneficiary, any employer, any employee organization,
			 the Secretary, or any State, or the representative or agent of any such
			 person, State, or the Secretary, concerning—(A)the financial condition or solvency of such fund or arrangement;(B)the benefits provided by such fund or arrangement;(C)the regulatory status of such fund or other arrangement under any Federal or State law governing
			 collective bargaining, labor management relations, or intern union
			 affairs; or(D)the regulatory status of such fund or other arrangement.(2)PenaltyAny person who violates this subsection shall, upon conviction, be imprisoned not more than 10
			 years or fined under title 18, United States Code, or both.(d)Cease and desist orders(1)Issuance of orderThe Secretary may issue a cease and desist (ex parte) order under this title if the Secretary
			 determines that the alleged conduct of a fund purporting to be a USA
			 Retirement Fund is fraudulent, or creates an immediate danger to the
			 public safety or welfare, or is causing or can be reasonably expected to
			 cause significant, imminent, and irreparable public injury.(2)Hearings(A)In generalA person who is adversely affected by the issuance of a cease and desist order under paragraph (1)
			 may request a hearing by the Secretary regarding such order.  The
			 Secretary may require that a hearing under this paragraph, including all
			 related information and evidence, be conducted in a confidential manner.(B)Burden of proofThe burden of proof in any hearing conducted under subparagraph (A) shall be on the party
			 requesting the hearing to show cause why the cease and desist order should
			 be set aside.(C)DeterminationBased upon the evidence presented at a hearing under subparagraph (A), the Secretary may affirm,
			 modify, or set aside the cease and desist order at issue, in whole or in
			 part.(3)RegulationsThe Secretary may promulgate such regulations or other guidance as may be necessary or appropriate
			 to carry out this subsection.IIDefined contribution plan reformsASavings enhancements201.Pooled employer plans(a)No common interest required for pooled employer plansSection 3(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002(2)) is amended
			 by adding at the end the following:(C)A pooled employer plan shall be treated as a single employee pension benefit plan or single pension
			 plan without regard to whether the participating employers share a  common
			 interest other than participation in the plan..(b)Pooled employer plan and provider definedSection 3 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1002) is amended by
			 adding at the end the following:(43)(A)The term pooled employer plan means a pension plan (without regard to whether any participating employers share a common
			 interest other than participation in the plan) that is a single individual
			 account plan established or maintained for the purpose of providing
			 benefits to the employees of 2 or more employers but only if—(i)the terms of the plan designate a pooled plan provider,(ii)under the plan each participating employer retains fiduciary responsibility for—(I)the prudent selection and monitoring of the person designated as the pooled employer plan provider
			 and, if  different from the provider, the person designated as the plan’s
			 named fiduciary, and(II)to the extent not otherwise delegated to another fiduciary, the investment and management of that
			 portion of the plan’s assets attributable to the employees of that
			 participating employer,(iii)under the plan a participating employer is not subject to unreasonable restrictions, fees, or
			 penalties with regard to ceasing participation or otherwise transferring
			 assets of the plan in accordance with section 414(l) of the Internal
			 Revenue Code of 1986, and(iv)the pooled employer  plan provider provides to participating employers any disclosures or other
			 information as the Secretary may require.(B)The term pooled employer plan does not include—(i)a multiemployer plan, or(ii)a plan established before January 1, 2014, or any successor thereof.(44)(A)The term pooled plan provider means a person who—(i)is designated by the terms of a pooled employer plan as a pooled plan provider;(ii)registers as a pooled plan provider with the Secretary and provides such other	identifying
			 information to the Secretary as the Secretary may require; and(iii)has such educational or professional qualifications as the Secretary may require.(B)The Secretary may  perform  examinations and investigations of pooled plan providers  as may be
			 necessary to enforce and carry out the purposes of the Act.(C)For  purposes of this section, the following shall be treated as a single pooled plan provider:(i)All corporations that provide services to a plan and are members of a controlled group of
			 corporations within the meaning of section 1563(a) of the Internal Revenue
			 Code of 1986 (determined without regard to subsection (a)(4) of such
			 section 1563).(ii)All persons treated as a single employer under section 210(d)..(c)Technical amendmentSection 3 of such Act is amended by striking the second paragraph (41).202.Pooled employer and multiple employer plan reporting(a)Additional informationSection 103 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1023) is amended—(1)in subsection (a)(1)(B), by striking applicable subsections (d), (e), and (f) and inserting applicable subsections (d), (e), (f), and (g); and(2)by adding at the end the following:(g)Additional information with respect to pooled employer and multiple employer plansAn annual report under this section for a plan year shall include—(1)with respect to any pooled employer plan or other pension plan maintained by more than one employer
			 (other than a multiemployer plan), a list of participating employers and a
			 good faith estimate of the percentage of the total contributions made, or
			 expected to be made, by each such participating employer for the plan
			 year, and(2)with respect to a pooled employer plan, the identifying information for the person designated under
			 the terms of the plan as the pooled plan provider..(b)Simplified annual reportsSection 104(a) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1024(a)) is
			 amended by striking paragraph (2)(A) and inserting the following:(2)(A)With respect to annual reports required to be filed with the Secretary under this part, the
			 Secretary may by regulation prescribe simplified annual reports for any
			 pension plan that—(i)covers fewer than 100 participants, or(ii)is a pooled employer plan (as defined in section 3(43)) that covers fewer than 1,000 participants
			 but only if no single participating employer has more than 100
			 participants covered by the plan..(c)Effective dateThe amendments made by this section shall apply to annual reports for plan years beginning after
			 December 31, 2014.BParticipant Protections211.Alternative fiduciary arrangements to protect plan participantsSection 405 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1105) is amended by
			 adding at the end the following:(e)Small employer plan alternative fiduciary arrangements(1)In generalA small employer that is a plan sponsor of an employee pension benefit plan shall not be liable for
			 a breach of fiduciary responsibility of a small employer plan service
			 provider with respect to the same plan if the requirements of the
			 following subparagraphs are met:(A)Small employer plan sponsor requirementsThe requirements of this subparagraph are met if the small employer prudently selects and monitors
			 the small employer plan named fiduciary.(B)Small employer plan named fiduciary requirementsThe requirements of this subparagraph are met if the small employer plan named fiduciary—(i)engages a small employer plan service provider							   
												   
												   
							  with respect to the employee pension
			 benefit plan;(ii)registers as a small employer plan named fiduciary with the Secretary in accordance with paragraph
			 (2)(A);(iii)has such educational or professional qualifications as the Secretary may require;(iv)provides to employers disclosures or other information as may be required by the Secretary by
			 regulations to facilitate monitoring of the named fiduciary;(v)is bonded in accordance with section 412; and(vi)meets the financial responsibility requirements of paragraph (2)(B).(2)Rules relating to named fiduciary requirements(A)Reporting by small employer plan named fiduciaryFor purposes of paragraph (1)(B)(ii), the small employer plan named fiduciary shall file the
			 required registration with the Secretary—(i)before the date upon which the safe harbor provided in this subsection	first applies to a small
			 employer plan sponsor	and at such other times as the Secretary may
			 prescribe by regulations, and(ii)in such form and manner, and containing such information, as the Secretary determines necessary or
			 appropriate to carry out the purposes of this Act.(B)Financial responsibility requirementsFor purposes of paragraph (1)(B)(vi), a small employer plan named fiduciary shall meet the
			 requirements of this subparagraph if the fiduciary either—(i)has fiduciary liability insurance with a per-claim limit equal to no less than—(I)the greater of 5 percent of plan assets or  $1,000,000;  or(II)such other amount as is determined by the Secretary by regulation; or(ii)is—(I)a bank, as defined in section 202(a)(2) of the Investment Advisers Act of 1940, that has the power
			 to manage, acquire, or dispose of assets of a plan, and that has, as of
			 the last day of its most recent fiscal year, equity capital in excess of
			 $1,000,000;(II)a savings and loan association, the accounts of which are insured by the Federal Savings and Loan
			 Insurance Corporation, that has made application for and been granted
			 trust powers to manage, acquire, or dispose of assets of a plan by a State
			 or Federal authority having supervision over savings and loan
			 associations, and that has, as of the last day of its most recent fiscal
			 year, equity capital or net worth in excess of $1,000,000;(III)an insurance company that is subject to supervision and examination by a State authority having
			 supervision over insurance companies, that is qualified under the laws of
			 more than one State to manage, acquire, or dispose of assets of a plan,
			 and that has, as of the last day of its most recent fiscal year, net worth
			 in excess of $1,000,000; or(IV)an investment adviser registered under the Investment Advisers Act of 1940 that, as of the last day
			 of its most recent fiscal year, has total client assets under its
			 management and control in excess of $85,000,000 and shareholders' or
			 partners' equity in excess of $1,000,000.(C)Adjustment of amountsThe Secretary may by regulation adjust the dollar amounts under subparagraph (B)(ii).(3)Administrative summary cease and desist orders and summary seizure orders against small employer
			 plan named fiduciary(A)In generalThe Secretary may issue an ex parte cease and desist order under this title if the Secretary—(i)determines that a small plan named fiduciary or small employer plan service provider has not met
			 the requirements under paragraph (1) or (2); or(ii)has reasonable cause to believe that the named fiduciary or service provider has engaged in or is
			 about to engage in conduct that is a violation of this title or that the
			 Secretary determines to be contrary to accepted standards of plan
			 operations that might result in abnormal risk to the plan or participants
			 and beneficiaries of the plan.(B)Hearings(i)In generalA person that is adversely affected by the issuance of a cease and desist order under subparagraph
			 (A) may request a hearing by the Secretary regarding such order.(ii)ConfidentialityThe Secretary may require that a hearing under this subparagraph, including all related information
			 and evidence, be conducted in a confidential manner.(iii)Burden of proofThe burden of proof  in any hearing conducted under this subparagraph shall be on the party
			 requesting the hearing to show cause why the cease and desist order should
			 be set aside.(iv)DeterminationBased upon the evidence presented at a hearing under this subparagraph, the Secretary may affirm,
			 modify, or set aside the cease and desist order, in whole or in part.(C)SeizureThe Secretary may issue a summary seizure order under this subtitle if the Secretary determines
			 that a small employer plan named fiduciary or small employer plan service
			 provider is in a financially hazardous condition.(D)RegulationsThe Secretary may promulgate such regulations or other guidance as may be necessary or appropriate
			 to carry out this paragraph.(E)ExceptionThis paragraph shall not apply to any named fiduciary that is not a named fiduciary under paragraph
			 (1)(A) or small employer plan service provider under paragraph (1)(B)(i).(F)Savings clauseThe Secretary’s authority under this paragraph shall not be construed to limit the Secretary’s
			 ability to exercise enforcement or investigatory authority under any other
			 provision of this title.  The Secretary may, in the sole discretion of the
			 Secretary, initiate court proceedings without using the procedures in this
			 paragraph.(4)DefinitionsFor purposes of this subsection—(A)Small employer(i)In generalThe term small employer means, with respect to any year, an employer that did not have more than 50 employees on any day
			 during the preceding year.(ii)2-Year grace periodA small employer that establishes and maintains an employee pension benefit plan for 1 or more
			 years and that is not a small employer for any subsequent year shall be
			 treated as a small employer for the 2 years following the last year the
			 employer was a small employer.  If such employer is not a small employer
			 as described in the preceding sentence on account of an acquisition,
			 disposition, or similar transaction involving a small employer, the
			 preceding sentence shall not apply.(B)Small employer plan named fiduciaryThe term small employer plan named fiduciary means the fiduciary that is designated as the small employer plan named fiduciary in the
			 instrument under which an employee pension benefit plan is maintained.(C)Small employer plan service providerThe term small employer plan service provider means—(i)an administrator (as defined in section 3(16)(A));(ii)a fiduciary (as defined in section 3(21)(A)); or(iii)an investment manager (as defined in section 3(38)),that is independent from the small employer plan named fiduciary..212.Rollover protections(a)Sense of congressIt is the sense of Congress that a person may be providing investment advice within the meaning of
			 section 3(21) of the Employee Retirement Income Security Act of 1974 (29
			 U.S.C. 1002(21)) when such person advises a plan participant to take a
			 permissible plan distribution and such distribution advice is combined
			 with a recommendation as to how the distribution should be invested.(b)GuidanceNot later than 90 days after the date of enactment of this Act, the Secretary of Labor shall issue
			 guidance consistent with subsection (a) clarifying the applicability of
			 section 3(21) of the Employee Retirement Income Security Act of 1974 to
			 investment advice provided in connection with distribution
			 recommendations.(c)Fiduciary and prohibited transaction awarenessThe Comptroller General of the United States shall study the extent to which advisors,
			 broker-dealers, and other financial professionals dealing with individual
			 and employer-provided retirement plans are aware of, and receive ongoing
			 training regarding, the requirements of part 4 of subtitle B of title I of
			 the Employee Retirement Income Security Act (29 U.S.C. 1101 et seq.)  and
			 section 4975 of the Internal Revenue Code of 1986. The Comptroller General
			 shall submit a report to the Committee on Health, Education, Labor, and
			 Pensions of the Senate and the Committee on Education and the Workforce of
			 the House of Representatives summarizing its findings and including
			 recommendations regarding ways to improve awareness of and compliance with
			 the fiduciary and prohibited transaction rules.CLifetime income221.Lifetime income disclosure(a)Requirements To provide pension benefit statementsSection 105(a)(2)(B) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1025(a)(2)(B)) is amended—(1)in clause (i), by striking and at the end;(2)in clause (ii), by striking the period at the end and inserting , and; and(3)by adding at the end the following:(iii)an illustration of the participant’s benefit as an estimated lifetime income stream beginning at
			 retirement determined in accordance with assumptions and requirements
			 established by regulation..(b)Limitation on liabilitySection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104), as amended by
			 section 105,  is amended by adding at the end the following:(f)Limitation on liabilityNo plan fiduciary, plan sponsor, or other person shall have any liability under this title solely
			 by reason of providing an illustration as required under section
			 105(a)(2)(B)(iii)..(c)RegulationsNot later than 1 year after the date of the enactment of this Act, the Secretary of Labor shall
			 issue regulations implementing the amendments made by subsections (a) and
			 (b).(d)ClarificationThe requirement under section 105(a)(2)(B)(iii) of the Employee Retirement Income Security Act of
			 1974, as added by subsection (a)(3), shall apply to pension benefit
			 statements furnished more than 1 year after the issuance of the final
			 rules implementing section 105(a)(2)(B)(iii) of such Act.222.Lifetime income safe harborSection 404 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104), as amended by
			 sections 105 and  221(b), is amended by adding at the end the following:(g)Safe harbor for annuity selection(1)In generalWith respect to the selection of a lifetime retirement income contract as part of an individual
			 account plan, a fiduciary will be deemed to satisfy the requirements of
			 subsection (a)(1)(B) with respect to the selection of an insurer and
			 lifetime retirement income contract if the fiduciary engages in an
			 objective, thorough, and analytical search for the purpose of identifying
			 insurers from which to purchase lifetime retirement income contracts and
			 appropriately concludes that—(A)at the time of the selection, the insurer is financially capable of satisfying its obligations
			 under the lifetime income contract; and(B)the cost (including fees, surrender penalties, and commissions) of the selected lifetime retirement
			 income contract is reasonable in relation to the benefits and product
			 features of the contract and the administrative services to be provided
			 under such contract.(2)FiduciariesA fiduciary meets the requirements of paragraph (1)(A) if the fiduciary meets all of the following
			 conditions:(A)The fiduciary obtains written representations from the insurer that—(i)the insurer is licensed to offer lifetime retirement income contracts;(ii)the insurer, at the time of selection and for each of the immediately preceding 10 years—(I)operates under a certificate of authority from the Insurance Commissioner of its domiciliary state
			 that has not been revoked or suspended;(II)has filed financial statements in accordance with the laws of its domiciliary state under
			 applicable statutory accounting principles;(III)maintains reserves that satisfy all the statutory requirements of all States where the insurer does
			 business; and(IV)is not operating under an order of supervision, rehabilitation, or liquidation;(iii)the insurer undergoes, at least every 5 years, a financial examination (within the meaning of the
			 law of the State in which the insurer is domiciled) by the insurance
			 commissioner of the domiciliary State (or any representative, designee, or
			 other party approved thereby);(iv)if, following the issuance of the representations described in clauses (i) through (iii), there is
			 any change that would preclude the insurer from making such
			 representations at the time of issuance of the lifetime retirement income
			 contract, the insurer will inform the fiduciary that the fiduciary can no
			 longer rely on one or more of the representations; and(v)meet such other requirements specified by the Secretary by regulation.(B)The fiduciary has not received the notification described in clause (iv) of subparagraph (A) and
			 has no other facts that would cause the fiduciary to question the
			 representations described in clauses (i) through (iii) of subparagraph
			 (A).(C)The fiduciary inquires about additional protections that might be available through a State
			 guaranty association for the lifetime retirement income contract.(D)The fiduciary obtains evidence from the insurer that, not more than 1 year prior to the time of
			 selection, the insurer has obtained written confirmation from the
			 insurance commissioner of the domiciliary State of such insurer that, at
			 the time the confirmation is issued, the insurer met the conditions of
			 clauses (i) and (ii) of subparagraph (A).(3)Time of selectionFor purposes of this subsection, the time of selection is—(A)the time that the insurer and contract are selected for distribution of benefits to a specific
			 participant or beneficiary; or(B)the time that the insurer and contract are selected to provide benefits at future dates to
			 participants or beneficiaries, but only if the selecting fiduciary
			 periodically reviews the continuing appropriateness of the conclusion
			 described in paragraph (1)(A).(4)Periodic reviewFor purposes of paragraph (3)(B), a fiduciary is not required to review the appropriateness of the
			 conclusion under paragraph (1)(A) before or after  the purchase of any
			 contract for specific participants or beneficiaries.  A fiduciary will be
			 deemed to have conducted a periodic review of the financial capability of
			 the insurer if the fiduciary obtains the written representations described
			 in clauses (i) through (iii) of  paragraph (2)(A) on an annual basis,
			 unless, in the interim, the fiduciary becomes aware of facts that would
			 cause the fiduciary to question such representations.(5)DefinitionsFor purposes of this subsection—(A)the term insurer means an insurance company, insurance service, or insurance organization qualified to do business
			 in a State and includes affiliates of such companies to the extent the
			 affiliate is licensed to offer lifetime retirement income contracts; and(B)the term lifetime retirement income contract means an annuity contract or a contract (or provision or feature thereof) that provides a
			 participant fixed or variable benefits for a fixed term or the remainder
			 of the life of the participant or the joint lives of the participant and
			 the designated beneficiary of the participant.(6)Savings clauseNothing in this subsection shall be construed to establish minimum requirements or the exclusive
			 means for a fiduciary to satisfy the fiduciary duties under subsection
			 (a)(1)(B). Nothing in this subsection shall be construed to require a
			 fiduciary to select the lowest cost contract.	A fiduciary may consider
			 the value, including features and benefits of the contract and attributes
			 of the insurer, in conjunction with the contract’s cost.  Attributes of
			 the insurer that may be considered may include, without limitation, the
			 issuer’s financial strength..223.Default investment safe harbor clarification(a)In generalSection 404(c)(5) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1104(c)(5)) is
			 amended by adding at the end the following:(C)Availability of optionsThe availability of annuity purchase rights, death benefit guarantees, investment guarantees, or
			 other features in insurance contracts will not, in and of themselves,
			 affect the status of a fund, product, or portfolio as a default investment
			 under this paragraph..(b)Rules of constructionThe amendment made by  subsection (a) shall be construed to codify existing law and shall not be
			 construed as modifying the regulations promulgated by the Secretary of
			 Labor under section 404(c)(5) of Employee Retirement Income Security Act
			 of 1974 (29 U.S.C. 1104(c)(5)), as in effect before the amendment made by
			 this section.224.Administration of joint and survivor annuity requirements(a)Option To appoint annuity administratorsSection 402(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1102(c)) is
			 amended—(1)in paragraph (2), by striking or at the end,(2)in paragraph (3), by striking the period at the end and inserting ; or, and(3)by adding at the end the following new paragraph:(4)that a named fiduciary, or a fiduciary designated by a named fiduciary pursuant to a plan procedure
			 described in section 405(c)(1), may appoint an annuity administrator or
			 administrators with responsibility for administration of an individual
			 account plan in accordance with the requirements of section 205 and
			 payment of any annuity required thereunder..(b)Liability of annuity administratorSection 405 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1105), as amended by
			 section 211(a), is amended by adding at the end the following:(f)Annuity AdministratorIf 1 or more persons has been appointed under section 402(c)(4) as an annuity administrator or
			 administrators  of an individual account plan, and each such person
			 acknowledges in writing that such person is the annuity administrator and
			 a fiduciary under the plan with respect to appointed duties, neither the
			 named fiduciary nor any appointing fiduciary shall be liable for any act
			 or omission of the annuity administrator except to the extent that—(1)the named fiduciary or appointing fiduciary violated section 404(a)(1)—(A)with respect to such appointment; or(B)in continuing the appointment;(2)the named fiduciary or appointing fiduciary would otherwise be liable in accordance with subsection
			 (a); or(3)the entity appointed to be the annuity administrator is not an insurance company or approved to be
			 an annuity administrator by the Secretary..IIIDefined benefit system reformsADefined benefit pension plan reforms301.Hybrid plans(a)Amendments to ERISA(1)Reasonable minimum rates disregardedSection 204(b)(5)(B)(i) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1054(b)(5)(B)(i)) is amended—(A)in subclause (I), by adding at the end the following new sentence:  Any rate described in subclause (IV) or (V) shall be disregarded in determining whether a plan is
			 treated as satisfying the requirements of the first sentence of this
			 subclause.; and(B)by adding at the end the following:(IV)Reasonable  minimum guaranteed rates for investment-based interest creditsIn the case of an interest credit (or equivalent amount) that is based on an actual investment (or
			 on an index that is structured to have effects similar to the effects of
			 an actual investment), a fixed annual crediting rate equal to 3 percent
			 (or a lower rate not less than zero that is specified in the plan) with
			 respect to all contribution credits credited to a participant’s account
			 balance or similar amount during the guarantee period shall be treated as
			 a reasonable minimum guaranteed rate of return.  For purposes of this
			 subclause, the guarantee period begins on the prospective date that such
			 reasonable minimum guaranteed rate applies to the participant’s benefit
			 under the plan and ends on the date that such reasonable minimum
			 guaranteed rate ceases to apply to the participant’s benefit.(V)Reasonable minimum rates for other interest crediting basesIn the case of an interest credit (or equivalent amount) that is not described in subclause (IV),
			 an annual interest rate equal to the lowest interest rate permitted with
			 respect to any plan under section 415(b)(2)(E)(i) of the Internal Revenue
			 Code of 1986 (without regard to section 415(b)(2)(E)(ii) of such Code)
			 shall be treated as a	reasonable minimum guaranteed rate of return
			 described in such subclause.. (2)Permitted fixed ratesSection 204(b)(5)(B)(i) of such Act (29 U.S.C. 1054(b)(5)(B)(i)), as amended by paragraph (1)(B),
			 is amended by adding at the end the following:(VI)Permitted fixed rate of returnAn annual interest crediting rate that is a fixed annual crediting rate and that does not exceed
			 the rate described in subclause (V) plus one percentage point shall be
			 deemed to satisfy the requirements of subclause (I)..(3)Protecting plan participants from losing access to market rates(A)In generalSection 204(b)(5)(B) of such Act (29 U.S.C. 1054(b)(5)(B)(i)(III)) is amended by adding at the end
			 the following new clause:(iii)Special rules relating to market rate of returnFor purposes of clause (i)(III)—(I)In generalExcept as provided in this subclause, any rate of return available in the market, shall, under the
			 regulation under clause (i)(III), be permitted as a market rate of return
			 under clause (i)(I).(II)Secretarial authorityExcept as provided in subclause (III), the Secretary of the Treasury may prescribe by regulation
			 that a rate of return available in the market is not permitted under
			 clause (i)(I) if such rate is designed to evade the purposes of clause
			 (i)(I) and is not consistent with the purposes of a defined benefit plan. 
			 Such authority shall apply only to a rate of return based exclusively or
			 primarily on the returns on employer securities (as defined in section
			 407(d)(1)), on alternative investments generally not appropriate as an
			 exclusive or primary investment for retirement, or on other similar
			 investments.(III)Specified safe harbor ratesThe following rates of return and any combination of such rates shall be deemed to be market rates
			 of return that satisfy clause (i)(I):(aa)The first, second, or third segment rate (as defined in section 430(h)(2)(C) of the Internal
			 Revenue Code of 1986 (without regard to clause (iv) thereof)) or any
			 combination of such rates.(bb)The discount rate on 3-month, 6-month, and 12-month Treasury bills with appropriate margins
			 determined under regulations prescribed by the Secretary of the Treasury.(cc)The yield on 1-year, 2-year, 3-year, 5-year, 7-year, 10-year, and 30-year  Treasury Constant
			 Maturities with appropriate margins determined under regulations
			 prescribed by the Secretary of the Treasury.(dd)The actual return on all or a diversified portion of the assets of the plan.(ee)Any total return index or price index commonly used as an investment benchmark, as determined under
			 regulations prescribed by the Secretary of the Treasury.(ff)The rate of return on an annuity contract for a participant issued by an insurance company licensed
			 under the laws of a State.(gg)A cost of living index with appropriate margin, as determined under regulations promulgated by the
			 Secretary of the Treasury.(hh)The rate of return on a broad-based regulated investment company, as determined under regulations
			 promulgated by the Secretary of the Treasury.(ii)Any investment in which participants may elect to invest under a defined contribution plan
			 maintained by the sponsor of the plan other than an investment with a rate
			 of return prohibited under clause (i),  a stable value fund, or an
			 investment available only through a brokerage account (or similar
			 arrangement)..(b)Amendments to 1986 Code(1)Reasonable minimum rates disregardedSection 411(b)(5)(B)(i) of the Internal Revenue Code of 1986 is amended—(A)in subclause (I), by adding at the end the following new sentence: Any rate described in subclause (IV) or (V) shall be disregarded in determining whether a plan is
			 treated as satisfying the requirements of the first sentence of this
			 subclause.; and(B)by adding at the end the following:(IV)Reasonable minimum guaranteed rates for investment-based interest creditsIn the case of an interest credit (or equivalent amount) that is based on an actual investment (or
			 on an index that is structured to have effects similar to the effects of
			 an actual investment), a fixed annual crediting rate equal to 3 percent
			 (or a lower rate not less than zero that is specified in the plan) with
			 respect to all contribution credits credited to a participant’s account
			 balance or similar amount during the guarantee period shall be treated as
			 a reasonable minimum guaranteed rate of return.  For purposes of this
			 subclause, the guarantee period begins on the prospective date that such
			 reasonable minimum guaranteed rate applies to the participant’s benefit
			 under the plan and ends on the date that such reasonable minimum
			 guaranteed rate ceases to apply to the participant’s benefit.(V)Reasonable minimum rates for other interest crediting basesIn the case of an interest credit (or equivalent amount) that is not described in subclause (IV),
			 an annual interest rate equal to the lowest interest rate permitted with
			 respect to any plan under section 415(b)(2)(E)(i) (without regard to
			 section 415(b)(2)(E)(ii)) shall be treated as a reasonable minimum
			 guaranteed rate of return described in such subclause..(2)Permitted fixed ratesSection 411(b)(5)(B)(i) of such Code, as amended by paragraph (1)(B), is further amended by adding
			 at the end the following:(VI)Permitted fixed rate of returnAn annual interest crediting rate that is a fixed annual crediting rate and that does not exceed
			 the rate described in subclause (V) plus one percentage point shall be
			 deemed to satisfy the requirements of subclause (I)..(3)Protecting plan participants from losing access to market rates(A)In generalSection 411(b)(5)(B) of such Code is amended by adding at the end the following:(iii)Special rules relating to market rate of returnFor purposes of clause (i)(III)—(I)In generalExcept as provided in this subclause, any rate of return available in the market, shall, under the
			 regulation under clause (i)(III), be permitted as a market rate of return
			 under clause (i)(I).(II)Secretarial authorityExcept as provided in subclause (III), the Secretary may prescribe by regulation that a rate of
			 return available in the market is not permitted under clause (i)(I) if
			 such rate is designed to evade the purposes of clause (i)(I) and is not
			 consistent with the purposes of a defined benefit plan.  Such authority
			 shall apply only to a rate of return based exclusively or primarily on the
			 returns on employer securities (as defined in section 407(d)(1)), on
			 alternative investments generally not appropriate as an exclusive or
			 primary investment for retirement, or on other similar investments.(III)Specified safe harbor ratesThe following rates of return and any combination of such rates shall be deemed to be market rates
			 of return that satisfy clause (i)(I):(aa)The first, second, or third segment rate (as defined in section 430(h)(2)(C) (without regard to
			 clause (iv) thereof)) or any
			 combination of such rates.(bb)The discount rate on 3-month, 6-month, and 12-month Treasury bills with appropriate margins
			 determined under regulations prescribed by the Secretary.(cc)The yield on 1-year, 2-year, 3-year, 5-year, 7-year, 10-year, and 30-year  Treasury Constant
			 Maturities with appropriate margins determined under regulations
			 prescribed by the Secretary.(dd)The actual return on all or a diversified portion of the assets of the plan.(ee)Any total return index or price index commonly used as an investment benchmark, as determined under
			 regulations prescribed by the Secretary.(ff)The rate of return on an annuity contract for a participant issued by an insurance company licensed
			 under the laws of a State.(gg)A cost of living index with appropriate margin, as determined under regulations promulgated by the
			 Secretary.(hh)The rate of return on a broad-based regulated investment company, as determined under regulations
			 promulgated by the Secretary.(ii)Any investment in which participants may elect to invest under a defined contribution plan
			 maintained by the sponsor of the plan other than an investment with a rate
			 of return prohibited under clause (i),  a stable value fund, or an
			 investment available only through a brokerage account (or similar
			 arrangement)..(c)Protecting plan participants from retroactive benefit decreases(1)In generalIf an interest credit (or equivalent amount) under a plan subject to section 411(b)(5)(B)(i)(I) of
			 the Internal Revenue Code of 1986 or section 204(b)(5)(B)(i)(I) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1054(b)(5)(B)(i)(I)) was reasonable in relation to market rates in
			 existence when such interest credit (or equivalent amount) was established
			 (disregarding any minimum rates of return that were reasonable when
			 established), such interest credit (or equivalent amount) shall be treated
			 as satisfying the requirements of section 411(b)(5)(B)(i)(I) of such Code
			 and section 204(b)(5)(B)(i)(I) of such Act for the transition period.(2)Transition periodFor purposes of paragraph (1), the transition period, with respect to any plan,  begins on the date
			 that section 411(b)(5)(B)(i)(I) of such Code or section 204(b)(5)(B)(i)(I)
			 of such Act first applied to such plan and ends on the effective date of
			 comprehensive final regulations under such sections prescribed by the
			 Secretary of the Treasury.(d)Ensuring fairness when interest credits are required To be decreased(1)In generalIn the case of an interest credit (or equivalent amount) under a plan subject to section
			 411(b)(5)(B)(i)(I) of the Internal Revenue Code of 1986 or section
			 204(b)(5)(B)(i)(I) of the Employee Retirement Income Security Act of 1974
			 that is in effect for the last plan year prior to the effective date of
			 comprehensive final regulations under such section of such Code but does
			 not comply with such regulations determined after application of
			 subsection (c), the Secretary of the Treasury shall provide an exception
			 from the requirements of section 411(d)(6) of such Code and section 204(g)
			 of such Act for a reduction in such interest credit (or equivalent
			 amendment) that is made pursuant to such comprehensive final regulations.(2)ExceptionThe exception  under paragraph (1) from section 204(g) of such Act and section 411(d)(6) of such
			 Code shall be issued through regulations to ensure the opportunity of
			 interested persons to make comments through a public notice and comment
			 process.  Such exception shall permit any interest credit (or equivalent
			 amount) to which this subsection applies to be modified to be the maximum
			 fixed rate of return permitted under section 204(b)(5)(B)(i)(VI) of such
			 Act or section 411(b)(5)(B)(i)(VI) of such Code or to be the maximum rate
			 permitted under any rate of return deemed to be a market rate of return
			 pursuant to section 204(b)(5)(B)(i)(III) of such Act or section
			 411(b)(5)(B)(i)(III) of such Code.  The Secretary of the Treasury shall
			 further structure the exception to ensure that there are clear and simple
			 methods for plans to comply with the requirements of section
			 204(b)(5)(B)(i)(I) of such Act and section 411(b)(5)(B)(i)(I) of such
			 Code.(e)Protecting participants from plan freezes through appropriate transition rules(1)In generalIn the case of any defined benefit plan to which this subsection applies, comprehensive regulations
			 under sections 203(f)(1) and 204(b)(5)(B)(i) of the Employee Retirement
			 Income Security Act of 1974 or sections 411(a)(13)(A) and 411(b)(5)(B)(i)
			 of the Internal Revenue Code of  1986 shall not take effect before the
			 first plan year beginning at least 1 year after the later of—(A)the date of publication of such regulations; or(B)the date of publication of the regulations described in subsection (d).(2)Pension equity plansThis subsection applies to any defined benefit plan that—(A)is subject to section 204(b)(5) of the Employee Retirement Income Security Act of 1974 or section
			 411(b)(5) of the Internal Revenue Code of 1986;(B)expresses any portion of any participant’s benefit as a current value equal to an accumulated
			 percentage of the employee’s final average compensation; and(C)in the absence of guidance from the Secretary of the Treasury or the Secretary of Labor, has been
			 structured in a reasonable, good faith manner to comply with the
			 requirements of such Code and such Act with respect to benefits described
			 in subparagraph (B).(3)Period prior to effective date of regulationsIn the case of a plan to which this subsection applies, no rule shall be issued and no adverse
			 enforcement action shall be taken by the Secretary of the Treasury or the
			 Secretary of Labor with respect to a plan described in paragraph (2)
			 regarding the structure of the benefits described in paragraph (2)(B) for
			 any period prior to the effective date of comprehensive final regulations
			 issued by the Secretary of the Treasury with respect to such benefits. 
			 Such final regulations shall not be effective before the first plan year
			 beginning at least 1 year after publication of such regulations.(f)Effective date(1)In generalExcept as otherwise provided, the amendments and other provisions of this section shall take effect
			 as if included in section 701 of the Pension Protection Act of 2006
			 (Public Law 109–280; 120 Stat. 981).(2)Hold harmlessWith respect to any period prior to the effective date of the comprehensive regulations described
			 in subsection (e), no plan shall fail to comply with any requirement of
			 the Employee Retirement Income Security Act of 1974 or of the Internal
			 Revenue Code of 1986 by reason of complying with the law in effect without
			 regard to the amendments made by subsections (a) and (b).302.Clarification of the normal retirement age(a)Amendments to
			 ERISASection 204 of
			 the Employee Retirement Income Security Act of 1974 is amended by
			 redesignating
			 subsection (k) as subsection (l) and by inserting after subsection (j) the
			 following new subsection:(k)Special rule
				for determining normal retirement age for certain existing defined
			 benefit
				plans(1)In
				generalFor purposes of section 3(24), an applicable plan shall
				not be treated as failing to meet any requirement of this title, or
			 as failing
				to have a uniform normal retirement age for purposes of this title,
			 solely
				because the plan has adopted the normal retirement age described in
			 paragraph
				(2).(2)Applicable
				planFor purposes of this subsection—(A)In
				generalThe term applicable plan means a defined
				benefit plan that, on the date of the introduction of this
			 subsection, has adopted a normal retirement age which is the earlier
				of—(i)an age otherwise
				permitted under section 2(24), or(ii)the age at which
				a participant completes the number of years (not less than 30
			 years) of benefit
				accrual service specified by the plan.A plan
				shall not fail to be treated as an applicable plan solely because,
			 as of such
				date, the normal retirement age described in the preceding sentence
			 only
				applied to certain participants or to certain employers
			 participating in the
				plan.(B)Expanded
				applicationIf, after the date described in subparagraph (A), an
				applicable plan expands the application of the normal retirement
			 age described
				in subparagraph (A) to additional participants or participating
			 employers, such
				plan shall also be treated as an applicable plan with respect to
			 such
				participants or participating
				employers..(b)Amendment to
			 1986 CodeSection 411 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subsection:(f)Special rule
				for determining normal retirement age for certain existing defined
			 benefit
				plans(1)In
				generalFor purposes of subsection (a)(8)(A), an applicable plan
				shall not be treated as failing to meet any requirement of this
			 subchapter, or
				as failing to have a uniform normal retirement age for purposes of
			 this
				subchapter, solely because the plan has adopted the normal
			 retirement age
				described in paragraph (2).(2)Applicable
				planFor purposes of this subsection—(A)In
				generalThe term applicable plan means a defined
				benefit plan that, on the date of the introduction of this
			 subsection, has adopted a normal retirement age which is the earlier
				of—(i)an age otherwise
				permitted under subsection (a)(8)(A), or(ii)the age at which
				a participant completes the number of years (not less than 30
			 years) of benefit
				accrual service specified by the plan.A plan
				shall not fail to be treated as an applicable plan solely because,
			 as of such
				date, the normal retirement age described in the preceding sentence
			 only
				applied to certain participants or to certain employers
			 participating in the
				plan.(B)Expanded
				applicationIf, after the date described in subparagraph (A), an
				applicable plan expands the application of the normal retirement
			 age described
				in subparagraph (A) to additional participants or participating
			 employers, such
				plan shall also be treated as an applicable plan with respect to
			 such
				participants or participating
				employers..303.Moratorium on imposition of shutdown liability(a)In generalThe Pension Benefit Guaranty Corporation shall not bring any new action against a plan sponsor to
			 enforce subsection (e) of section 4062 of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1362) before January 30, 2016.(b)StudyThe Comptroller General of the United States shall study the effectiveness, fairness, and utility
			 of section 4062(e) of the Employee Retirement Income Security Act (29
			 U.S.C. 1101 et seq.). No later than January 30, 2015, the Comptroller
			 General shall submit a report to the Committee on Health, Education,
			 Labor, and Pensions of the Senate and the Committee on Education and the
			 Workforce of the House of Representatives summarizing its findings and
			 including recommendations for alternative ways to protect retirees and the
			 Pension Benefit Guaranty Corporation from cessations of operations while
			 encouraging employers to both continue to offer defined benefit pension
			 plans and to restructure as may be necessary to ensure the ongoing
			 viability of the business.304.Alternative funding target attainment percentage determined without regard to reduction for credit
			 balances(a)Amendments to ERISASection 206(g) of Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(g)) is amended—(1)in paragraph (5), by striking subparagraph (C); and(2)in paragraph (9)—(A)in subparagraph (B)—(i)by striking the period at the end and inserting ; and;(ii)by striking under subparagraph (A) by increasing and inserting the following:under subparagraph (A)—(i)by increasing; and(iii)by adding at the end the following:(ii)without regard to the reduction under section 303(f)(4)(B).; and(B)by striking subparagraphs (C) and (D).(b)Amendments to 1986 CodeSection 436 of the Internal Revenue Code of 1986 is amended—(1)in subsection (f), by striking paragraph (3); and(2)in subsection (j)—(A)in paragraph (2)—(i)by striking the period at the end and inserting , and; and(ii)by striking under paragraph (1) by increasing and inserting the following:under subparagraph (A)—(A)by increasing; and(iii)by adding at the end the following:(B)without regard to the reduction under section 430(f)(4)(B).; and(B)by striking the first and second paragraph (3).(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2014.305.Method for determining changes for quarterly contributions(a)Amendment to ERISASection 303(j)(3)(A) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1083(j)(3)(A))  is amended by inserting (determined without regard to the reduction under subsection (f)(4)(B)) after preceding plan year.(b)Amendment to 1986 CodeSection 430(j)(3) of the Internal Revenue Code of 1986 is amended by inserting (determined without regard to the reduction under subsection (f)(4)(B)) after preceding plan year.(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2014.306.Election to discount contributions from final due date(a)Amendment to ERISASection 303(j)(2) of the Employee Retirement Income Security Act of 1974  (29 U.S.C. 1083(j)(2)) is
			 amended by adding at the end the following:  For purposes of this paragraph, a plan sponsor may elect to  treat all payments made after the
			 valuation date as having been made on the last day permissible under
			 paragraph (1)..(b)Amendment to 1986 CodeSection 430(j)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following:  For purposes of this paragraph, a plan sponsor may elect to  treat all payments made after the
			 valuation date as having been made on the last day permissible under
			 paragraph (1)..(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2014.307.Simplification of elections and notices(a)Amendments to ERISA(1)Timeliness of electionsSection 303 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1083) is amended by
			 adding at the end the following:(m)Timeliness of electionsAn election required to be made by the plan sponsor under this section, including an election made
			 under rules prescribed by the Secretary of the Treasury to implement this
			 section, shall be deemed to have been timely made if the election is made
			 on or before the due date specified in subsection (j)(1) or, if later, the
			 due date of the actuarial report required under section 103(d)..(2)Time for providing noticeSection 101(f)(3)(B) of the Employee Retirement Income Security Act of 1974  (29 U.S.C.
			 1021(f)(3)(B)) is amended—(A)in the heading, by striking for small plans;(B)by inserting a plan with an adjusted funding target attainment percentage of more than 80 percent for the prior
			 year or after In the case of;(C)by striking (as such term is used under section 303(g)(2)(B)); and(D)by striking upon and inserting not later than 2 months after.(b)Amendment to 1986 CodeSection 430 of the Internal Revenue Code of 1986 is amended by adding at the end the following:(m)Timeliness of electionsAn election required to be made by the plan sponsor under this section, including an election made
			 under rules prescribed by the Secretary to implement this section, shall
			 be deemed to have been timely made if the election is made on or before
			 the due date specified in subsection (j)(1) or, if later, the due date of
			 the actuarial report required under section 6059..(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2014.308.Improved multiemployer plan disclosure(a)Disclosure and
			 reporting by multiemployer plans(1)Plan funding
			 noticesSection 101(f) of the
			 Employee Retirement Income Security Act of 1974 (29 U.S.C. 1021(f)) is
			 amended—(A)in paragraph
			 (2)(B)—(i)by striking
			 clause (v);(ii)by redesignating
			 clauses (vi) through (x) as clauses (v) through (ix), respectively;(iii)in clause (vi),
			 as so redesignated—(I)by
			 striking (I) in the case of and inserting in the case
			 of;(II)by
			 striking , or and inserting a comma; and(III)by striking
			 subclause (II); and(iv)by amending
			 clause (vii), as so redesignated, to read as follows:(vii)(I)in the case of a
				single-employer plan, a general description of the benefits under
			 the plan
				which are eligible to be guaranteed by the Pension Benefit Guaranty
				Corporation, and an explanation of the limitations on the guarantee
			 and the
				circumstances under which such limitations apply, and(II)in the case of a multiemployer plan, a
				statement that eligible benefits are guaranteed by the Pension
			 Benefit Guaranty
				Corporation, and a statement of how to obtain both a general
			 description of the
				benefits under the plan which are eligible to be guaranteed by the
			 Pension
				Benefit Guaranty Corporation and an explanation of the limitations
			 on the
				guarantee and the circumstances under which such limitations
				apply,;
				and(B)in paragraph
			 (4)(C)—(i)by striking
			 (C) may be provided and inserting (C)(i) subject to
			 clause (ii), may be provided; and(ii)by striking the
			 period and inserting the following:(ii)in the case of such a notice
				provided to the Pension Benefit Guaranty Corporation, shall be in
			 an electronic
				format in such manner prescribed in regulations of such
				Corporation..(2)Disclosures by
			 plans regarding status(A)Amendments to
			 ERISASection 305(b)(3) of the Employee Retirement Income
			 Security Act of 1974 (29 U.S.C. 1085(b)(3)) is amended—(i)in the paragraph
			 heading, by striking by plan
			 actuary and inserting and report;(ii)by amending
			 subparagraph (A) to read as follows:(A)In
				generalNot later than the 90th day of each plan year of a
				multiemployer plan, the plan sponsor shall file, in accordance with
			 regulations
				prescribed by the ERISA agencies, a report that contains—(i)documentation
				from the plan actuary certifying to the ERISA agencies and to the
			 plan
				sponsor—(I)whether or not
				the plan is in endangered status for such plan year and whether or
			 not the plan
				is or will be in critical status for such plan year or any of the 5
			 succeeding plan years,(II)in the case of a
				plan which is in a funding improvement or rehabilitation period,
			 whether or not
				the plan is making the scheduled progress in meeting the
			 requirements of its
				funding improvement or rehabilitation plan and, if not, a summary
			 of the
				primary reasons the plan is not making the scheduled progress,(III)the funded
				percentage of the plan determined as of the first day of the
			 current plan year
				and the value of assets and liabilities used to calculate such
			 funded
				percentage,(IV)a projection of
				the funding standard account on a year-by-year basis for the
			 current plan year
				and the nine succeeding plan years and a statement of the actuarial
			 assumptions
				for such projections, and(V)(aa)subject to item (bb),
				a projection of the cash flow of the plan and actuarial assumptions
			 for the
				current plan year and six succeeding plan years, and(bb)in the case in which it is certified
				that a multiemployer plan is or will be in endangered or critical
			 status for a
				plan year, the projection of the cash flow of the plan and
			 actuarial
				assumptions for the current year and ten succeeding plan years,(ii)as of the last
				day of the prior plan year, a good faith determination of—(I)the fair market
				value of the assets of the plan,(II)the number of
				participants who are—(aa)retired or
				separated from service and are receiving benefits,(bb)retired or
				separated participants entitled to future benefits, and(cc)active
				participants under the plan,(III)the total value
				of all benefits paid during the prior plan year,(IV)the total value
				of all contributions made to the plan during the prior plan year,
			 and(V)the total value
				of all investment gains or losses during the prior plan year,(iii)a description
				of any material changes during the previous plan year to the rates
			 at which
				participants accrue benefits or the rate at which employers
			 contribute,(iv)a copy of any
				funding improvement plan, rehabilitation plan, and any update
			 thereto or
				modification thereof, that was adopted under this section prior to
			 the filing
				of the report for the current plan year in accordance with this
			 subparagraph
				and, if applicable, after the filing of the report required by this
				subparagraph for the prior plan year,(v)in the case of
				any plan amendment, scheduled benefit increase or reduction, or
			 other known
				event taking effect in the current plan year and having a material
			 effect on
				plan liabilities or assets for the year (as defined in regulations
			 by the ERISA
				agencies), an explanation of the amendment, scheduled increase or
			 reduction, or
				event, and a projection to the end of such plan year of the effect
			 of the
				amendment, scheduled increase or reduction, or event on plan
				liabilities,(vi)in the case of a
				multiemployer plan certified to be in critical status for which the
			 plan
				sponsor has determined that, based on reasonable actuarial
			 assumptions and upon
				exhaustion of all reasonable measures, the plan cannot reasonably
			 be expected
				to emerge from critical status by the end of the rehabilitation
			 period, a
				description of all reasonable measures, whether or not such
			 measures were
				implemented, and a summary of the consideration of such measures,(vii)a good faith
				statement describing—(I)the withdrawal of
				any employer during the prior plan year and the percentage of total
				contributions made by that employer during the prior plan year,(II)any material
				reduction in total contributions or withdrawal liability payments
			 of any
				employers and the reason for such reduction,(III)any significant
				reduction in the number of active plan participants and the reason
			 for such
				reduction, and(IV)the annual
				withdrawal liability payment each employer is obligated to pay to
			 the plan for
				the plan year, whether that amount was collected by the plan (and
			 if not, the
				amount that was collected), and the remaining years on the
			 employer's
				obligation to make withdrawal liability payments, and(viii)such other
				information as may be required by the ERISA agencies by
				regulation.;(iii)by striking
			 subparagraph (C) and inserting the following:(C)Form and
				mannerThe report required by subparagraph (A) shall be filed
				electronically in accordance with regulations prescribed by the
			 ERISA
				agencies.; and(iv)in subparagraph
			 (D)—(I)by
			 redesignating clauses (ii) and (iii) as clauses (iii) and (iv),
			 respectively;(II)by
			 inserting after clause (i) the following:(ii)Plans in
				endangered or critical statusIf it is certified under
				subparagraph (A) that a multiemployer plan is or will be in
			 endangered or
				critical status, the plan sponsor shall include in the notice under
			 clause
				(i)—(I)a statement
				describing how a person may obtain a copy of the plan's funding
			 improvement or
				rehabilitation plan, as appropriate, adopted under this section and
			 the
				actuarial and financial data that demonstrate any action taken by
			 the plan
				toward fiscal improvement,(II)a summary of any
				funding improvement plan, rehabilitation plan, and any update
			 thereto or
				modification thereof, adopted under this section prior to the
			 furnishing of
				such notice,(III)a summary of
				the rules governing reorganization or insolvency, including the
			 limitations on
				benefit payments, and(IV)a general
				description of the benefits under the plan which are eligible to be
			 guaranteed
				by the Pension Benefit Guaranty Corporation and an explanation of
			 the
				limitations on the guarantee and the circumstances under which such
			 limitations
				apply.;(III)in clause (iv),
			 as so redesignated—(aa)by striking
			 The Secretary of the Treasury, in consultation with the
			 Secretary and inserting The ERISA agencies; and(bb)by striking
			 clause (ii) and inserting clauses (ii) and (iii);
			 and(IV)by adding at the
			 end the following:(E)Designation and
				coordinationThe ERISA agencies shall—(i)designate one
				ERISA agency to receive the report described in subparagraph (A) on
			 behalf of
				all the ERISA agencies, which shall each have full access to such
			 report;
				and(ii)consult with
				each other and develop rules, regulations, practices, and forms,
			 which to the
				extent appropriate for the efficient administration of the
			 provisions of this
				paragraph are designed to replace duplication of effort,
			 duplication of
				reporting, conflicting or overlapping requirements, and the burden
			 of
				compliance with such provisions by plan administrators and plan
				sponsors.(F)ERISA
				agenciesIn this paragraph, the term ERISA agencies
				means the Secretary of Labor, the Secretary of the Treasury, and
			 the Pension
				Benefit Guaranty
				Corporation..(B)Amendments to
			 1986 CodeSection 432(b)(3) of the Internal
			 Revenue Code of 1986 is amended—(i)in the paragraph
			 heading, by striking by plan
			 actuary and inserting and report;(ii)by amending
			 subparagraph (A) to read as follows:(A)In
				generalNot later than the 90th day of each plan year of a
				multiemployer plan, the plan sponsor shall file, in accordance with
			 regulations
				prescribed by the ERISA agencies, a report that contains—(i)documentation
				from the plan actuary certifying to the ERISA agencies and to the
			 plan
				sponsor—(I)whether or not
				the plan is in endangered status for such plan year and whether or
			 not the plan
				is or will be in critical status for such plan year or any of the 5
			 succeeding plan years,(II)in the case of a
				plan which is in a funding improvement or rehabilitation period,
			 whether or not
				the plan is making the scheduled progress in meeting the
			 requirements of its
				funding improvement or rehabilitation plan and, if not, a summary
			 of the
				primary reasons the plan is not making the scheduled progress,(III)the funded
				percentage of the plan determined as of the first day of the
			 current plan year
				and the value of assets and liabilities used to calculate such
			 funded
				percentage,(IV)a projection of
				the funding standard account on a year-by-year basis for the
			 current plan year
				and the nine succeeding plan years and a statement of the actuarial
			 assumptions
				for such projections, and(V)(aa)subject to item (bb),
				a projection of the cash flow of the plan and actuarial assumptions
			 for the
				current plan year and six succeeding plan years, and(bb)in the case in which it is certified
				that a multiemployer plan is or will be in endangered or critical
			 status for a
				plan year, the projection of the cash flow of the plan and
			 actuarial
				assumptions for the current year and ten succeeding plan years,(ii)as of the last
				day of the prior plan year, a good faith determination of—(I)the fair market
				value of the assets of the plan,(II)the number of
				participants who are—(aa)retired or
				separated from service and are receiving benefits,(bb)retired or
				separated participants entitled to future benefits, and(cc)active
				participants under the plan,(III)the total value
				of all benefits paid during the prior plan year,(IV)the total value
				of all contributions made to the plan during the prior plan year,
			 and(V)the total value
				of all investment gains or losses during the prior plan year,(iii)a description
				of any material changes during the previous plan year to the rates
			 at which
				participants accrue benefits or the rate at which employers
			 contribute,(iv)a copy of any
				funding improvement plan, rehabilitation plan, and any update
			 thereto or
				modification thereof, that was adopted under this section prior to
			 the filing
				of the report for the current plan year in accordance with this
			 subparagraph
				and, if applicable, after the filing of the report required by this
				subparagraph for the prior plan year,(v)in the case of
				any plan amendment, scheduled benefit increase or reduction, or
			 other known
				event taking effect in the current plan year and having a material
			 effect on
				plan liabilities or assets for the year (as defined in regulations
			 by the ERISA
				agencies), an explanation of the amendment, scheduled increase or
			 reduction, or
				event, and a projection to the end of such plan year of the effect
			 of the
				amendment, scheduled increase or reduction, or event on plan
				liabilities,(vi)in the case of a
				multiemployer plan certified to be in critical status for which the
			 plan
				sponsor has determined that, based on reasonable actuarial
			 assumptions and upon
				exhaustion of all reasonable measures, the plan cannot reasonably
			 be expected
				to emerge from critical status by the end of the rehabilitation
			 period, a
				description of all reasonable measures, whether or not such
			 measures were
				implemented, and a summary of the consideration of such measures,(vii)a good faith
				statement describing—(I)the withdrawal of
				any employer during the prior plan year and the percentage of total
				contributions made by that employer during the prior plan year,(II)any material
				reduction in total contributions or withdrawal liability payments
			 of any
				employers and the reason for such reduction,(III)any significant
				reduction in the number of active plan participants and the reason
			 for such
				reduction, and(IV)the annual
				withdrawal liability payment each employer is obligated to pay to
			 the plan for
				the plan year, whether that amount was collected by the plan (and
			 if not, the
				amount that was collected), and the remaining years on the
			 employer's
				obligation to make withdrawal liability payments, and(viii)such other
				information as may be required by the ERISA agencies by
				regulation.;(iii)by striking
			 subparagraph (C) and inserting the following:(C)Form and
				mannerThe report required by subparagraph (A) shall be filed
				electronically in accordance with regulations prescribed by the
			 ERISA
				agencies.;
				(iv)in subparagraph
			 (D)—(I)by
			 redesignating clauses (ii) and (iii) as clauses (iii) and (iv),
			 respectively;(II)by
			 inserting after clause (i) the following:(ii)Plans in
				endangered or critical statusIf it is certified under
				subparagraph (A) that a multiemployer plan is or will be in
			 endangered or
				critical status, the plan sponsor shall include in the notice under
			 clause
				(i)—(I)a statement
				describing how a person may obtain a copy of the plan's funding
			 improvement or
				rehabilitation plan, as appropriate, adopted under this section and
			 the
				actuarial and financial data that demonstrate any action taken by
			 the plan
				toward fiscal improvement,(II)a summary of any
				funding improvement plan, rehabilitation plan, and any update
			 thereto or
				modification thereof, adopted under this section prior to the
			 furnishing of
				such notice,(III)a summary of
				the rules governing reorganization or insolvency, including the
			 limitations on
				benefit payments, and(IV)a general
				description of the benefits under the plan which are eligible to be
			 guaranteed
				by the Pension Benefit Guaranty Corporation and an explanation of
			 the
				limitations on the guarantee and the circumstances under which such
			 limitations
				apply.; and(III)in clause (iv),
			 as so redesignated—(aa)by striking
			 The Secretary, in consultation with the
			 Secretary of Labor and inserting The ERISA agencies; and(bb)by striking
			 clause (ii) and inserting clauses (ii) and (iii);
			 and(v)by adding at the
			 end the following:(E)Designation and
				coordinationThe ERISA agencies shall—(i)designate one
				ERISA agency to receive the report described in subparagraph (A) on
			 behalf of
				all the ERISA agencies, which shall each have full access to such
			 report;
				and(ii)consult with
				each other and develop rules, regulations, practices, and forms,
			 which to the
				extent appropriate for the efficient administration of the
			 provisions of this
				paragraph are designed to replace duplication of effort,
			 duplication of
				reporting, conflicting or overlapping requirements, and the burden
			 of
				compliance with such provisions by plan administrators and plan
				sponsors.(F)ERISA
				agenciesIn this paragraph, the term ERISA agencies
				means the Secretary of Labor, the Secretary of the Treasury, and
			 the Pension
				Benefit Guaranty
				Corporation..(C)Disclosures by
			 plans regarding statusSection 4003 of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1303) is amended—(i)in the section
			 heading, by inserting ;
			 Multiemployer Plan Information after
			 Actions; and(ii)by adding at the
			 end the following:(g)The corporation
				is authorized to require such information as it deems necessary to
			 investigate
				or review any facts, conditions, or other matters related to the
			 actuarial
				certification and report by multiemployer plans under section
			 305(b)(3)(A), or
				to obtain such information as any duly authorized committee or
			 subcommittee of
				the Congress may request with respect to such plans. The preceding
			 sentence
				shall be considered a statute described in section 552(b)(3) of
			 title 5, United
				States Code, and the information received pursuant to such sentence
			 shall be
				exempt from disclosure under such section
				552(b)..(3)Civil
			 enforcement(A)In
			 generalSection 502(c) of the Employee Retirement Income Security
			 Act of 1974 (29 U.S.C. 1132) is amended—(i)in paragraph
			 (7)—(I)by
			 striking (7) The Secretary and inserting (7)(A) The
			 Secretary; and(II)by
			 adding at the end the following:(B)The Secretary may assess a civil
				penalty against a plan administrator (or plan sponsor with respect
			 to the
				notice of endangered or critical status) of up to $110 per day from
			 the date of
				the plan administrator’s or sponsor’s failure or refusal to provide
			 the
				relevant notices under section 101(f) or section 305(b)(3)(D) to a
			 recipient
				other than the Secretary or the Pension Benefit Guaranty
				Corporation. For purposes of this paragraph, each violation
				with respect to any single recipient shall be treated as a separate
				violation.;(ii)by redesignating
			 the second paragraph (10) (regarding coordinating enforcement under
			 section
			 502(c) of such Act with enforcement under section 1144(c)(8) of the Social
			 Security Act) as paragraph (12); and(iii)by inserting
			 after paragraph (10) (regarding enforcement authority relating to use of
			 genetic information) the following:(11)(A)The Secretary may
				assess a civil penalty against any plan sponsor of up to $1,100 per
			 day from
				the date of the plan sponsor’s failure to file with the Secretary
			 the notice
				required under section 305(b)(3)(D) or with the Pension Benefit
			 Guaranty
				Corporation the notice required under section 101(f).(B)The Secretary may assess a civil
				penalty against any plan sponsor of up to $1,100 per day from the
			 date of the
				plan sponsor’s failure to file with the ERISA agency designated in
			 accordance
				with subparagraph (E) of section 305(b)(3) the report under
			 subparagraph (A) of
				such
				section..(B)Conforming
			 amendmentSection 502(a)(6) of such Act is amended by striking
			 or (9) and inserting (9), (10), or (11).(b)Coordination
			 with respect to multiemployer plans(1)In
			 generalSubtitle A of title
			 III of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1201
			 et
			 seq.) is amended by adding at the end the following:3005.Database of
				multiemployer plan information(a)In
				generalThe Secretary of Labor, the Secretary of the Treasury,
				and the Pension Benefit Guaranty Corporation shall jointly
			 establish an
				electronic database that contains the following information:(1)Each defined
				benefit plan funding notice submitted to the Pension Benefit
			 Guaranty
				Corporation by a multiemployer plan under section 101(f).(2)Each report
				submitted by a multiemployer plan under section 305(b)(3)(A).(3)Each notice
				submitted to the Secretary of Labor and the Pension Benefit
			 Guaranty
				Corporation by a multiemployer plan under section 305(b)(3)(D).(b)Shared access
				to databaseSubject to the agreement described in subsection (c),
				the Secretary of Labor, the Secretary of the Treasury, and the
			 Pension Benefit
				Guaranty Corporation shall have full access to the data in the
			 database
				established under subsection (a). To avoid unnecessary expense and
			 duplication
				of functions among the agencies, the Secretary of Labor, the
			 Secretary of the
				Treasury, and the Pension Benefit Guaranty Corporation may make
			 such
				arrangements and agreements for cooperation or mutual assistance
			 with respect
				to access to and utilization of the data in the database.(c)Shared cost of
				databaseThe Secretary of Labor, the Secretary of the Treasury,
				and the Pension Benefit Guaranty Corporation shall execute a cost
			 sharing
				agreement to equitably allocate the design, implementation, and
			 maintenance
				costs of the database established under subsection (a).(d)ExemptionThe
				information contained in the report described under subsection
			 (a)(2) shall be
				exempt from disclosure under section 552(b) of title 5, United
			 States Code. For
				purposes of such section 552 of title 5, United States Code, this
			 subsection
				shall be considered a statute described in subsection (b)(3) of
			 such section
				552..(2)Clerical
			 amendmentThe table of sections for subtitle A of title III of
			 the Employee Retirement Income Security Act of 1974 is amended by adding
			 at the
			 end the following new item:3005. Database of multiemployer
				plan
				information..(c)ApplicabilityThis section (and the amendments made by this
			 section) shall apply to plan years beginning after the date that is 1 year
			 after
			 the date of enactment of this Act.BImprovements to the pension insurance program311.Modifications of technical changes made by the Pension Protection Act of 2006 to termination
			 liability(a)In generalSection 4062(c) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1362(c)) is
			 amended by striking paragraphs (1) and (2) and inserting the following:(1)the aggregate unpaid minimum required contributions (within the meaning of section 4971(c)(4) of
			 the Internal Revenue Code of 1986) of the plan (if any) for the plan year
			 in which the termination date occurs and for all preceding plan years,
			 including,  for purposes of this paragraph, the amount of any increase in
			 such aggregate unpaid minimum required contributions that would result if—(A)all pending applications for waivers of the minimum funding standard under section 302(c) of this
			 Act and section 412(c) of such Code with respect to such plan were denied,
			 and(B)no additional contributions (other than those already made by the termination date) were made for
			 the plan year in which the termination date occurs or for any previous
			 plan year, and(2)the unamortized portion (if any) of any amounts waived for the plan under section 302(c) of this
			 Act and section 412(c) of such Code for—(A)the plan year in which the termination date occurs, and(B)all preceding plan years,.(b)Effective dateThe amendments made by this section shall take effect as if included in section 107 of the Pension
			 Protection Act of 2006 (Public Law 109–280; 120 Stat. 816).312.Payment of lump sum distributions in bankruptcy(a)Amendments to ERISAThe second sentence of section 206(g)(3)(B) of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1056(g)(3)) is amended to read as follows: The preceding sentence shall not apply on or after the date on which the enrolled actuary of the
			 plan certifies that the adjusted funding target attainment percentage of
			 such plan (determined by not taking into account any adjustment of segment
			 rates under section 303(h)(2)(C)(iv)) is not less than 100 percent..(b)Amendments to 1986 CodeThe second sentence of section 436(d)(2) of the Internal Revenue Code of 1986 is amended to read as
			 follows: The preceding sentence shall not apply on or after the date on which the enrolled actuary of the
			 plan certifies that the adjusted funding target attainment percentage of
			 such plan (determined by not taking into account any adjustment of segment
			 rates under section 430(h)(2)(C)(iv)) is not less than 100 percent..(c)Effective dateThe amendments made by this section shall take effect as of July 6, 2012.313.Trusteeship clarifications(a)Appointment of trustees in plan termination instituted by PBGC(1)In generalSubsections (a) and (b)  of section 4002 (29 U.S.C. 1342) are amended to read as follows:(a)Authority To institute proceedings To terminate a plan(1)In generalThe corporation may institute proceedings under this section to terminate a plan whenever it
			 determines that the plan must be terminated in order to protect the
			 interests of the participants or to avoid any unreasonable deterioration
			 of the financial condition of the plan or any unreasonable increase in the
			 liability of the corporation, as shown by one or more of the following
			 conditions:(A)The plan has not met the minimum funding standard required under section 412 of the Internal
			 Revenue Code of 1986, or has been notified by the Secretary of the
			 Treasury that a notice of deficiency under section 6212 of such Code has
			 been mailed with respect to the tax imposed under section 4971(a) of such
			 Code.(B)The plan will be unable to pay benefits when due.(C)The reportable event described in section 4043(c)(7) has occurred.(D)The possible long-run loss of the corporation with respect to the plan may reasonably be expected
			 to increase unreasonably if the plan is not terminated.(2)RequirementThe corporation shall, as soon as practicable, institute proceedings under this section to
			 terminate a single-employer plan whenever the corporation determines that
			 the plan does not have assets available to pay benefits which are
			 currently due under the terms of the plan.  Notwithstanding any other
			 provision of this subchapter, the corporation shall, to the extent
			 practicable, pool assets of terminated plans for purposes of
			 administration, investment, payment of liabilities of all such terminated
			 plans, and such other purposes as the corporation determines to be
			 appropriate in the administration of this  title.(b)Appointment of the Corporation To Administer Plan(1)In generalWhenever the corporation makes a determination under subsection (a) with respect to a plan or is
			 required under subsection (a) to institute proceedings under this section,
			 the corporation may, upon notice to the plan, apply to the appropriate
			 United States district court to appoint the corporation as the person to
			 administer the plan with respect to which the determination is made
			 pending the issuance of a decree under subsection (c) ordering the
			 termination of the plan. If, within 3 business days after the filing of an
			 application under this subsection (or such other period as the court may
			 order), the administrator of the plan consents to the appointment of the
			 corporation to administer the plan, or fails to show why the corporation
			 should not be so appointed, the court may grant the application and
			 appoint
			 the corporation to administer the plan in accordance with its terms until
			 the corporation determines that the plan should be terminated or that
			 termination is unnecessary.(2)AppointmentNotwithstanding any other provision of this title—(A)upon the petition of a plan administrator or the corporation, the appropriate United States
			 district court may appoint the corporation to administer the plan in
			 accordance with the provisions of this section if the interests of the
			 plan participants would be better served by such appointment, and(B)upon the petition of the corporation, the appropriate United States district court shall appoint a
			 trustee proposed by the corporation for a multiemployer plan which is in
			 reorganization to which section 4041A(d)  applies, unless such appointment
			 would be adverse to the interests of the plan participants and
			 beneficiaries in the aggregate.(3)Agreement to appointmentThe corporation and plan administrator may agree to the appointment of the corporation to
			 administer the plan without proceeding in accordance with the requirements
			 of paragraphs (1) and (2)..(2)Conforming amendments(A)Subsection (c) of such section 4042 is amended—(i)by striking (c)(1) and all that follows through the end of paragraph (1) and inserting the following:(c)Decree	enforcing determination that plan must be terminated(1)Court decree(A)ApplicationIf the corporation is required under subsection (a) to commence proceedings under this section with
			 respect to a plan or, after issuing a notice under this section to a plan
			 administrator, has determined that the plan should be terminated, the
			 corporation may, upon notice to the plan administrator, apply to the
			 appropriate United States district court for a decree	enforcing the
			 corporation's determination that the plan be terminated.(B)Decree(i)In generalThe district court shall issue the decree under subparagraph (A) unless such court finds, upon
			 review of the administrative record of the corporation’s determination
			 under subsection (a), that such determination was arbitrary, capricious,
			 an abuse of discretion, or otherwise not in accordance with law.(ii)Effect of decreeUpon granting a decree for which the corporation has applied under this subsection, the court shall
			 authorize the corporation if appointed under subsection (b) (or appoint
			 the corporation if such corporation has not been appointed under such
			 subsection and authorize the corporation) to terminate the plan in
			 accordance with the provisions of this subtitle.(C)Waiver of applicationIf the corporation and the plan administrator agree that a plan should be terminated and agree to
			 the appointment of the corporation to carry out the termination of the
			 plan without proceeding in accordance with the requirements of this
			 subsection (other than this subparagraph), the corporation shall have the
			 power described in subsection (d)(1) and shall be subject to the duties
			 described in subsection (d)(3) and any other duties imposed on the
			 corporation under any other provision of law or by agreement between the
			 corporation and the plan administrator.; and(ii)in paragraph (2), by striking (2) In the case of and inserting (2) Providing of information.—In the case of .(B)Subsection (d) of such section 4042 is amended—(i)in paragraph (1)(A)—(I)by striking A trustee appointed under subsection (b) and inserting If the corporation is appointed to administer a plan under subsection (b), the corporation;(II)in clause (ii), by striking himself as trustee and inserting the corporation;(III)in clause (iii), by striking he and inserting the corporation;(IV)in clause (iv), by striking his appointment and inserting the appointment of the corporation;(V)in clause (vi), by striking he and inserting the corporation;(VI)in clause (vii), by striking trustee and inserting corporation; and(VII)by striking the flush language after clause (vii) and inserting the following:If the court to which application is made under subsection (c) dismisses the application with
			 prejudice, or if the corporation fails to apply for a decree under
			 subsection (c), within 30 days after the date on which the corporation is
			 appointed under subsection (b), the corporation shall transfer all assets
			 and records of the plan held by such corporation to the plan administrator
			 not later than 3 business days after such dismissal or the expiration of
			 such 30-day period, and shall not be liable to the plan or any other
			 person for the acts of the corporation in administering the plan except
			 for willful misconduct or gross negligence. The 30-day period described in
			 the preceding sentence may be extended as provided by agreement between
			 the plan administrator and the corporation or by court order.;(ii)in paragraph (1)(B)—(I)in the matter preceding clause (i), by striking trustee and inserting corporation;(II)by striking clauses (iii) and (v);(III)by redesignating clause (iv) as clause (iii); and(IV)by redesignating clauses (vi) through (viii) as clauses (iv) through (vi), respectively;(iii)in paragraph (2)—(I)in the matter preceding subparagraph (A) by striking his appointment, the trustee and inserting the appointment of the corporation to administer the plan, the corporation; and(II)in subparagraph (D) by striking section; and(iv)by striking paragraph (3) and inserting the following:(3)Except to the extent inconsistent with the provisions of this Act, the corporation, as appointed
			 under this section, shall be subject to the same duties as those of a
			 trustee under section 704 of title 11, United States Code, and shall be,
			 with respect to the plan, a fiduciary within the meaning of section 3(21)
			 (except to the extent that the provisions of this title are inconsistent
			 with the requirements applicable under part 4 of subtitle B of title I).
			 Notwithstanding any references in this section to administering a plan,
			 the corporation shall not be considered a plan administrator within the
			 meaning of section 3 and shall not be subject to the duties of a plan
			 administrator under title I, including the duty to file reports on behalf
			 of the plan.(4)When appointed under subsection (b) to administer a plan or granted a decree to terminate a plan
			 under subsection (c), the corporation shall, within 30 days of the receipt
			 of a written request from any participant or beneficiary of the plan (or
			 as soon as practicable thereafter), furnish a copy of the plan document,
			 summary plan description, and other instruments under which the plan is
			 established or operated that relate to the participant’s or beneficiary’s
			 benefit under the plan.   The corporation may charge a reasonable fee to
			 cover the cost of furnishing complete copies.. (C)Subsection (f)	of such section 4042 is amended to read as follows:(f)Upon the filing of an application for the appointment of the corporation to administer a plan or
			 the issuance of a decree under this section, the court to which an
			 application is made shall have exclusive jurisdiction of the plan involved
			 and property of the plan, wherever located, with the powers, to the extent
			 consistent with the purposes of this section, of a court of the United
			 States having jurisdiction over cases under chapter 11 of title 11, United
			 States Code. Pending an adjudication under subsection (c), such court
			 shall stay, and upon appointment of the corporation to carry out the
			 termination of the plan under this section, such court shall continue the
			 stay of any pending mortgage foreclosure, equity receivership, or other
			 proceeding to reorganize, conserve, or liquidate the plan or the property
			 of the plan and any other suit against any receiver, conservator, or
			 trustee of the plan or property of the plan. Pending such adjudication and
			 upon the appointment of the corporation to carry out the termination of
			 the plan, the court may stay any proceeding to enforce a lien against
			 property of the plan or any other suit against the plan..(D)Such section 4042 is amended by striking subsection (h).(b)Other conforming and technical amendments(1)Section 4002(h)(1) of such Act (29 U.S.C. 1302(h)(1)) is amended—(A)in the first sentence—(i)in subparagraph (A), by striking the appointment of trustees in termination proceedings and inserting the appointment of the corporation to administer or carry out a termination of a plan under section
			 4042; and(ii)in subparagraph (C), by striking  under a trustee and inserting under the corporation; and(B)in the second sentence—(i)by striking recommend persons for appointment as trustees in termination proceedings,;(ii)by striking the comma after funds; and(iii)by striking under a trustee and inserting under the corporation.(2)Section 4003 of such Act (29 U.S.C. 1303) is amended—(A)in subsection (e)(6)(B), by amending clause (ii) to read as follows:(ii)If the corporation brings the action on behalf of a plan that the corporation was appointed to
			 administer or terminate under section 4042, the applicable date specified
			 in this subparagraph is the date on which the corporation was so appointed
			 if such date is later than the date described in clause (i).; and(B)in subsection (f)(4), by striking the corporation in its capacity as a trustee under section 4042 or 4049 and inserting the corporation in its capacity as a trustee under section 4049 or in its capacity in administering
			 a plan pursuant to its appointment under section 4042(b) or carrying out
			 the termination of a plan pursuant to its appointment under section
			 4042(c).(3)Section 4004(b) of such Act (29 U.S.C. 1304(b)) is amended—(A)in paragraph (1), by striking pension plans trusteed by the corporation and inserting pension plans for which the corporation has been appointed under section 4042 to carry out their
			 termination; and(B)in paragraph (2), by striking plans trusteed by the corporation and inserting plans for which the corporation has been appointed under section 4042 to carry out their
			 termination.(4)Section 4005(b)(1)(B) of such Act (29 U.S.C.  1305(b)(1)(B)) is amended by striking a plan administered under section 4042 by a trustee and inserting a plan that the corporation has been appointed to terminate under section 4042.(5)Section 4007(a) of such Act (29 U.S.C. 1307(a)) is amended by striking a trustee and inserting the corporation.(6)Section 4044 of such Act (29 U.S.C. 1344) is amended—(A)in subsection (c), by striking the date a trustee is appointed under section 4042(b) and inserting the date the corporation is appointed under section 4042(b) to administer the plan; and(B)in subsection (f)—(i)in paragraph (2)(C)(ii), by striking the trustee appointed under section 4042(b) or (c) and inserting the corporation, for the account of the plan; and(ii)in paragraph (3), by amending subparagraph (B) to read as follows:(B)the amount of any liability to the corporation under section 4062(b) or (c)..(7)Section 4045 of such Act (29 U.S.C. 1345) is amended by striking trustee each place such term appears in subsections (a) and (c) and inserting corporation.(8)(A)Section 4046 of such Act (29 U.S.C. 1346) is repealed.(B)The table of sections for subtitle C of title IV of such Act is amended by striking the item
			 relating to section 4046.(9)Section 4048 of such Act (29 U.S.C. 1348) is amended—(A)in subsection (a)(4), by striking (or the trustee); and(B)in subsection (b)(2), by striking (or the trustee appointed under section 4042(b)(2), if any).(10)Section 4050(a)(2) of such Act (29 U.S.C. 1350(a)(2))  is amended by striking to the corporation as trustee, and shall be held with assets of terminated plans for which the
			 corporation is trustee under section 4042 and inserting to the corporation, as appointed under section 4042 to carry out the termination of a plan, and
			 shall be held with assets of terminated plans that the corporation has
			 been appointed to terminate under section 4042.(11)Section 4062 of such  Act (29 U.S.C. 1362), as amended by sections 303 and 321, is amended—(A)in subsection (a), by striking paragraphs (1) and (2) and inserting the following:(1)liability to the corporation, for the account of the corporation, to the extent provided in
			 subsection (b), and(2)liability to the corporation, for the account of the plan, to the extent provided in subsection
			 (c).;(B)in the heading of subsection (b), by inserting for its own account after corporation; and(C)in subsection (c)—(i)in the heading, by striking section 4042 trustee and inserting the Corporation for the Account of the Plan; and(ii)in the matter preceding paragraph (1), by striking the trustee appointed under subsection (b) or (c) of section 4042 and inserting the corporation, for the account of the plan, as appointed under section 4042 to carry out the
			 termination of the plan.314.Recordkeeping for terminating plans(a)Single-Employer plan benefits guaranteedSection 4022 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1322) is amended by
			 adding at the end the following:(i)RecordkeepingThe Corporation may issue regulations to require plan sponsors or plan administrators to maintain
			 records necessary to enable the to determine benefits as of the
			 termination date.  Such regulations may require plan sponsors or plan
			 administrators to certify to the corporation that such records are being
			 maintained..(b)Allocation of assetsSection 4044 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1344) is amended by
			 adding at the end the following:(g)RecordkeepingThe Corporation may issue regulations to require plan sponsors or plan administrators to maintain
			 records necessary to enable the Corporation to determine benefits as of
			 the termination date.	Such regulations may require plan sponsors or plan
			 administrators to certify to the corporation that such records are being
			 maintained..315.Termination date in bankruptcySections 4022(g) and 4044(e) of the Employee Retirement Income Security Act of 1974, as added by
			 section 404 of the Pension Protection Act of 2006 (Public Law 109–280; 120
			 Stat. 928), are repealed as of December 31, 2014, and shall not apply with
			 respect to proceedings initiated under title 11, United States Code, or
			 under any similar Federal law or law of a State or political subdivision,
			 on or after such date.IVOther systemic reforms401.Plan audit quality improvement(a)Annual reportsSection 103(a)(3) of the Employee Retirement Income Security Act  of 1974 (29 U.S.C. 1023(a)(3)) is
			 amended—(1)in subparagraph (A), by striking in conformity with generally accepted accounting principles applied on a basis consistent with that
			 of the preceding year. Such examination shall be conducted in accordance
			 with generally accepted auditing standards, and shall involve such tests
			 of the books and records of the plan as are considered necessary by the
			 independent qualified public accountant. and inserting in conformity with generally accepted accounting principles, as superseded or modified by the
			 Secretary in regulations, applied on a basis consistent with that of the
			 preceding year.  Such examination shall be conducted in accordance with
			 generally accepted auditing standards, except as superseded or modified by
			 the Secretary in regulations, and shall involve such tests of the books
			 and records of the plan as are considered necessary by the independent
			 qualified public accountant.; and(2)by adding at the end the following:(E)Persons described in subparagraphs (i) through (iii) of subparagraph (D) shall be subject to such
			 additional standards regarding conflicts of interest, qualifications, and
			 direct reporting of certain events such as fraud and other irregularities
			 as the Secretary may prescribe in regulations..(b)Civil enforcementSection 502(c)(2) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1132(c)(2)) is
			 amended by adding at the end the following new sentence: If the Secretary rejects an annual report in whole or in part due to the failure to comply with a
			 requirement of section 103 imposed on an accountant, actuary, or other
			 person, the Secretary may assess all or part of the civil penalty against
			 such person.  The Secretary may require remediation in place of assessing
			 all or part of a penalty..(c)Debarment for deficient audits or for failing To meet qualification standards(1)In generalPart 5 of subtitle B of title I of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1131 et seq.) is amended by adding at the end the following:522.Debarment for deficient audits or for failing to meet qualification standards(a)In generalIf the Secretary finds, after notice and opportunity for a hearing, that an accountant or
			 accounting firm has engaged in any act or practice, or failed to act, in
			 violation of section 103  relating to the preparation and issuance of
			 audit reports, or with professional standards, the Secretary may issue an
			 order to bar an accountant or accounting firm (or division or component of
			 such firm), on a temporary or permanent basis, from directly or indirectly
			 engaging in specified activities relating to performing or supervising
			 plan audits required under section 103.(b)HearingsThe subject of a debarment order may request a hearing and file an answer not later than 30 days
			 after the date of service of the notice of the debarment order, in
			 accordance with regulations prescribed by the Secretary.  Failure to
			 request a hearing within such 30-day period shall constitute a waiver of
			 the right to appear and contest the facts alleged in the debarment order
			 and an admission of the facts alleged in the order for purposes of any
			 related proceedings under this part.  Such order shall then become a final
			 agency action under section 704 of title  5, United States Code.(c)Modification or termination of ordersThe Secretary may modify or terminate an order issued under this section, upon the request of the
			 subject of the order and pursuant to procedures established by the
			 Secretary, if the Secretary determines that such modification or
			 termination is in the interest of plan participants and beneficiaries.(d)Publicity of ordersThe Secretary shall make all final orders under this section (including modified orders) public and
			 shall notify applicable State regulatory organizations upon the issuance
			 of such final orders (including modified orders).(e)JurisdictionLawsuits by the subject of an order to review the final order of the Secretary may be brought only
			 in the district court of the United States for the district where the
			 subject of the order has its principal office or in the United States
			 District Court for the District of Columbia.(f)RegulationsThe Secretary may promulgate such regulations or other guidance as may be necessary or appropriate
			 to carry out this section..(2)Clerical
			 amendmentThe table of sections for part 5  of subtitle B of title I of
			 the Employee Retirement Income Security Act of 1974 is amended by adding
			 at the
			 end the following new item:522. Debarment for deficient audits or for failing to meet qualification standards..(d)Exception(1)In generalSection 103(a)(3)(C) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1023(a)(3)(C)) is amended by striking if such statements are certified by the bank, similar institution, or insurance carrier as accurate
			 and are made part of the annual report. and inserting except to the extent required under regulations promulgated by the Secretary..(2)Effective dateThe amendment made by paragraph (1) shall not become effective until the Secretary has promulgated
			 final regulations with respect to such amendment.402.Special rules relating to treatment of qualified domestic relations orders(a)Preservation of Assets(1)Amendments to ERISASection 206(d)(3) of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1056(d)(3)) is
			 amended—(A)by redesignating subparagraph (N) as subparagraph (O); and(B)by inserting after subparagraph (M) the following:(N)Preservation of assets(i)In generalIf a spouse or former spouse of a participant—(I)notifies a plan in writing that—(aa)an action is pending pursuant to a State domestic relations law (including a community property
			 law), and(bb)all or a portion of the benefits payable with respect to the participant under the plan are a
			 subject of such action, and(II)includes with the notice evidence of the pendency of the action,the plan administrator shall, during the segregation period, separately account for 50 percent of
			 such benefits. Any amounts so separately accounted for may not be
			 distributed by the plan during the segregation period.(ii)Segregation period(I)In generalFor purposes of clause (i), the term segregation period means the period—(aa)beginning on the date of receipt by the plan of the notice under clause (i), and(bb)ending on the earlier of—(AA)90 days after the date of receipt of such notice, or(BB)the date of receipt of a domestic relations order with respect to the participant and the
			 prospective alternate payee or the date on which the action is no longer
			 pending.(II)Extension of segregation periodThe segregation period shall be extended for 1 or more additional periods described in subclause
			 (I) upon notice by the spouse or former spouse that the action described
			 in clause (i)(I)(aa) is still pending as of the close of any prior
			 segregation period..(2)Amendments to 1986 codeSection 414(p) of the Internal Revenue Code of 1986 is amended—(A)by redesignating paragraph (13) as paragraph (14); and(B)by inserting after paragraph (12) the following:(13)Preservation of assets(A)In generalIf a spouse or former spouse of a participant—(i)notifies a plan in writing that—(I)an action is pending pursuant to a State domestic relations law (including a community property
			 law), and(II)all or a portion of the benefits payable with respect to the participant under the plan are a
			 subject of such action, and(ii)includes with the notice evidence of the pendency of the action,the plan administrator shall, during the segregation period, separately account for 50 percent of
			 such benefits. Any amounts so separately accounted for may not be
			 distributed by the plan during the segregation period..(B)Segregation period(i)In generalFor purposes of subparagraph (A), the term segregation period means the period—(I)beginning on the date of receipt by the plan of the notice under clause (i), and(II)ending on the earlier of—(aa)90 days after the date of receipt of such notice, or(bb)the date of receipt of a domestic relations order with respect to the participant and the
			 prospective alternate payee or the date on which the action is no longer
			 pending.(ii)Extension of segregation periodThe segregation period shall be extended for 1 or more additional periods described in clause (i)
			 upon notice by the spouse or former spouse that the action described in
			 subparagraph (A)(i)(I) is still pending as of the close of any prior
			 segregation period..(b)Penalty for failure To provide information regarding alternate payees(1)In generalSection 502(c), as amended by section 312, of the Employee Retirement Income Security Act of 1974
			 (29 U.S.C. 1132(c)) is amended—(A)by redesignating paragraphs (8), (9), (10), (11), and (12) as paragraphs (9), (10), (11), (12), and
			 (13) respectively; and(B)by inserting after paragraph (7) the following:(8)Failure to provide information regarding alternate payeesThe plan administrator shall provide information regarding the benefit to prospective alternative
			 payees under a domestic relations order under section 206(d)(3) or any
			 representative of a prospective alternative payee in connection with such
			 an order. The Secretary may assess a civil penalty against any plan
			 administrator of up to $100 a day from the date of the plan
			 administrator's failure or refusal to provide such information..(2)Conforming amendmentSection 502(a)(6) of such Act (29 U.S.C. 1132(a)(6)), as so amended, is amended by striking or (11) and inserting (11), or (12).(c)Effective dateThe amendments made by this section shall apply to plan years beginning after December 31, 2014.403.Correction to bonding requirementSection 412(a)(3)(D) of the Employee Retirement Income Security Act of 1974 (29 U.S.C.
			 1112(a)(3)(D)) is amended by striking Paragraph (2) and inserting This paragraph.404.Retaliation protectionsSection 510 of the Employee Retirement Income Security Act of 1974 (29 U.S.C. 1140) is amended by
			 inserting , has filed or made any oral or written complaint (including to a fiduciary, an employer, or the
			 Secretary), after given information.